            Case 8:19-bk-08638-CPM     Doc 430-1   Filed 09/03/20   Page 1 of 87


Domain                   List Price
0046.com                                 72000
0987654321.com                            3000
0zzy.com                                  2750
1000facial.com                            5000
1000toys.com                              6000
1004tv.com                                3000
100cars.com                               7200
101dogs.com                              14000
101mb.com                                13000
1069.org                                  8000
10am.net                                  2500
10box.com                                 6000
11mb.com                                 15000
12017.com                                12000
123english.com                            5000
123kid.com                               32000
123refund.com                             3000
123thumbs.com                             3400
12mb.com                                 10000
1800glasses.com                           9000
1dog.com                                  4000
1ftp.com                                 16000
1ir.com                                  18000
1millionfreeads.com                       5000
1red.com                                  7000
1zoom.com                                10000
21i.com                                   8000
22tv.com                                 11000
24hgame.com                              17000
24sevenenergy.com                         2750
25tv.com                                 22000
263films.com                              4000
26c.com                                  35000
2dollar.com                              11000
2dp.com                                  16000
2ez.net                                   5500
36006.com                                 8000
360share.com                              3000
365football.com                           7000
3745.com                                 75000
3dgo.com                                 37000
3dnames.com                               6000



                                      EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 2 of 87


3moms.com                              3000
4mco.com                               4000
4psi.com                               6000
4x4.us                                11000
51buysell.com                          3000
54546.com                             35000
555sex.com                             2000
66199.com                             35000
66ss.com                              14000
6lyrics.com                            6499
8cars.com                              7000
8xy.com                               18000
a222.com                              19999
aaef.org                               7000
ab4a.com                               5000
abetare.com                            5000
abgtelanjang.com                       7000
aboitizjebsen.com                      3000
abooma.com                             3200
abots.com                              8800
aboutique.com                          8729
abreutour.com                          3000
absent.com                           230000
absolutelyamber.com                   10000
abuntu.com                             2000
abusedporn.com                        11000
academicwritinghelp.com                6000
accaunt.com                            8000
accaunting.com                         5000
acceptedpapers.com                     7000
accos.com                              8000
accountingfinance.com                  8000
accouting.com                          7000
accuratepersonnel.com                 10000
acedemic.com                          11000
acemedia.org                           5000
acordinsurance.com                    10000
actionauto.net                         2600
actionha.com                           5000
activeproperty.com                     5000
actofgod.com                           8000
actres.com                             7000
adbghana.com                           2000



                               EXHIBIT A
            Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 3 of 87


adbuster.org                            2750
added.net                               8000
addictionservices.com                  50000
addictiveaudio.com                     10000
addsite.com                           100000
adfun.com                               6000
adithyabirla.com                        2000
adjector.com                           11000
ados-gps.com                            2000
adrees.com                             10000
adrenalize.com                          8000
adrtrklnk.com                           4000
adultacne.com                         119000
adultfamilyhome.com                     9000
adultgrouplists.com                     2500
adultmeeting.com                        6000
adultpleasures.com                      8000
adultsexvideos.com                     12000
adultwap.com                           10000
advancedbiosystems.com                  2250
advancedrealtygroup.com                 8000
advanceshop.com                        10000
advancestaff.com                       11000
advertise-here.com                      7000
advertiseing.com                        7000
aecd.org                                5000
aeroairmattress.com                     6000
aerolineasgol.com                       7000
aescan.com                              3000
afem.org                               10000
affairsafloat.com                      11000
affiliatehelp.com                       4000
affordablehandyman.com                 10000
afganstan.com                          10000
afica.com                              10000
africanporn.org                        16000
africanporns.com                        2000
africansexmovie.com                     5000
africansexvideos.com                    6000
afrikaporn.com                          4000
agilemanager.com                        3000
agriculturalinformation.com            10000
agricuture.com                         12000



                                EXHIBIT A
            Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 4 of 87


agru.com                               36000
aguadecheiro.com                        3500
ahelpinghand.com                       16000
ahlehadees.com                          3000
aiba.net                                5000
aikenhigh.com                           6000
airasiabooking.com                      4000
airforces.org                           2750
airforceschool.com                     11000
airlinerecruitment.com                 10000
airportsuttle.com                       2518
airteket.com                            4000
airticketfare.com                       7000
airtravel2000.com                       4000
airusa.com                              7000
ajmpackaging.com                        3750
akaia.com                               6000
akassi.com                              4500
akl.net                                 6000
akonic.com                             20000
albem.com                              10000
albinos.com                           120000
album1.com                              7000
alcalatrade.com                         3000
aleck.com                              25000
alejandragarcia.com                     7000
aler.biz                                3000
aleria.com                              9000
alertonline.com                         5000
alessis.com                            11000
alham.com                              30000
alicia.com                            194000
alief.com                              33000
aliens.com                            300000
alih.com                               25000
alipapa.com                            12000
all-games.com                           8000
allaboutrome.com                        9000
allaccess.org                           7000
allbets.net                             3000
allblackmovies.com                     14000
allery.org                              4000
alljobz.com                             3300



                                EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 5 of 87


allopizza.com                          6000
allstarorthopedics.com                 2750
alluniform.com                         9000
allusion.com                         220000
almanic.com                            5000
almonard.com                           9000
alphasonic.com                         6000
alpinefood.com                         7000
altoffice.com                          6000
alucard.com                           20000
ama-video.com                          4000
amataur.com                            7000
amateur.net                          159000
amazingadventures.com                 13000
ambd.com                              20000
amebo.com                             20000
americanacademyofaudiology.com         5000
americandates.com                     11000
americandy.com                         5000
americanfreedom.org                    4000
americanhomesheld.com                  3000
americanliterture.com                  2500
americanwireless.com                  36000
americasjobsource.com                  4000
ametur.com                            10000
amizmiz.com                           10000
ammonstaffing.com                      2500
ammy.com                              40000
amogh.com                              8000
amoramor.com                           4000
amoritizationschedule.com              8000
amsex.com                             12000
anakayam.com                           8000
anal.net                              39000
ananymous.com                          7000
anastasiainternational.com            11000
andyslist.com                          7500
angellong.com                         11000
animalboss.com                         4800
animalfriends.com                     15000
animalistic.com                       59000
animalpas.com                          2750
animalsexy.com                         6700



                                 EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 6 of 87


animeseries.net                        9000
animesexgames.com                      9000
animition.com                          3200
ankerhotel.com                         9000
annonymus.com                          2750
announced.com                        230000
anome.com                              8000
anonforums.com                         3000
ante-estreia.com                       2000
antiquecoin.com                       13000
antiquejeans.com                      17000
antivirious.com                        9000
antravasana.com                        8000
antv.net                               3400
anucio.com                             3200
anydns.com                             9000
anyportal.com                          4900
aparmentfinders.com                    4000
apartmentforrents.com                  4000
apartmentonline.com                    3000
apartmentsinphiladelphia.com          10000
apatmentguide.com                      3000
apdate.com                             5000
apicenter.com                         18000
apnatv.com                            18000
apocalipstick.com                      2500
apocolypse.com                        30000
apocp.org                              2000
appfrog.com                            3999
applygreencard.com                     2599
aprendoingles.com                      3000
aptechworldwide.com                    3400
arab-business.net                      2000
arabian-child.net                      3000
arabladies.com                         6000
araripina.com                         10000
archbishop.com                        20000
archerelectronics.com                  6000
arconsultants.com                      6000
arcticcircle.com                     100000
ardcorp.com                            3000
ards.com                              50000
arenaswimming.com                      2750



                               EXHIBIT A
             Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 7 of 87


arentals.com                             5000
arizonainflatables.com                   2199
arizonarealestate.org                    3000
armenianforums.com                       3000
army.org                               176000
arpinet.net                              2500
artandmetal.com                         12000
artboutique.com                          3000
artetv.com                              30000
artificialhouseplants.com                4999
artificialtreesandplants.com             3000
artisbokep.com                           5800
arya.org                                10000
asburyparkboardwalk.com                  6000
aschool.com                             12000
ashleyuniversity.com                     4000
asiabook.com                             8000
asiacasino.com                          13000
asiamerica.com                          11000
asiandivinations.com                     3000
asiankiss.com                           15000
asianscandal.com                         9000
asianx.com                              33000
asidefacil.com                           9000
asifkhan.com                             8000
askatrainer.com                          7500
askvrd.org                               2250
aslight.com                              5000
aspd.net                                 7000
aspidshop.com                            8000
aspiritus.com                            4000
assamesesong.com                         4700
assemblemyfurniture.com                  4000
astri.com                               38000
astrotel.com                            50000
asujobs.com                              8000
asuk.com                                37000
atlanticcoast.com                       10000
atlantictires.net                        4000
atlasroofingcorp.com                     3000
atomicpaintball.com                      8000
attaccount.com                          11000
atttitude.com                            5999



                                 EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 8 of 87


atwoodwaterheater.com                 12000
aubergeresort.com                     11000
aupiar.com                            12000
aurorapublishing.com                   9000
austalia.com                           6000
authorconnection.com                   4000
autiobooks.com                        11000
autobonds.com                          2000
automessage.com                       37000
automotiveengineers.com                6000
automotiveworkware.com                 3000
autotunning.com                        3000
autumnriley.com                        7000
avacs.com                             16000
avact.com                              4000
avahotel.com                           7000
avide.com                              9000
aviontrailers.com                      4000
avojuice.com                           4120
awalkinthepark.com                    11000
awallpaper.com                         7600
awardfactory.com                       2000
aways.com                             75000
awgp.com                              24000
awwe.com                              15000
aydan.com                             30000
azadnews.com                           4000
azerbaijanairlines.com                17000
azpublicrecords.org                    2500
azsun.com                             11000
b-ka.com                               3000
b90.org                                7000
babesinblue.com                        7900
babiliss.com                           2750
babyblossoms.com                      15000
babyboomerdating.com                  12000
babycute.com                           5499
babydollz.com                          4000
babyplates.com                        27000
babyswing.com                         40000
bacelo.com                             9000
back-gammon.info                       3000
backgamon.com                          6300



                               EXHIBIT A
            Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 9 of 87


backpagehouston.com                     3000
backpainforum.com                       7000
backporchimages.com                     2575
backroad.com                           50000
backupcamera.com                       70000
backyardplaysets.com                    5000
bagandgag.com                           5000
bagelsandbeyond.com                     4000
bagsreplica.com                         5000
bajajalianze.com                        2600
bajajallianze.com                      10000
bajajalliaze.com                        2450
bajarpeliculasgratis.com                7900
bajoo.com                              11000
bajumuslim.com                          7000
bakecookies.com                        36000
bakunos.com                            40000
balanzasvalencia.com                    2500
ballbustingweb.com                      4000
ballparkestimate.com                    4000
balochisongs.com                        7000
bamff.com                              10000
bamileke.com                            7000
banbi.com                              29000
bandcamps.com                          16000
bandplan.com                            7000
bangbusty.com                           4000
banglajobs.com                          4000
banglamusicvideo.com                    2750
bankforecloserlisting.com               2480
bankrecruitment.com                    10000
bannerpress.com                         8000
bannisterhomes.com                      2370
baobabbeach.com                         6000
baraki.com                             33000
barberacademy.com                       4500
barbican.com                            8000
barefootbabes.com                      14000
barretro.com                            6000
barstowstation.com                      3000
baseba.com                             42000
baseballcentral.com                     8000
basicvideoproduction.com                2600



                                EXHIBIT A
          Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 10 of 87


bastore.com                            7000
batesvillecasketco.com                 3000
bathroomfittings.com                   9000
batter.com                           180000
battlemapr.com                         3000
bawathleticwear.com                    2750
baws.com                              32000
bayareadj.com                          5500
bayareastorage.com                     4000
bayleafrestaurant.com                  9000
bbwblackporn.com                       4500
bbwcruise.com                          4000
bbwhot.com                             9000
bbwtales.com                           8000
bcji.com                               9000
bdcricket.com                          2750
beachmodel.com                        10000
beatific.com                          20000
beatplace.com                          3000
beautygiant.com                        4000
beauwilliams.com                       6000
beavercleaver.net                      3000
becheap.com                            5000
becomeapersonaltrainer.com            19000
beds4kids.com                          9000
beennaughty.com                        6000
beernotes.com                          4000
behl.org                               2599
behumane.com                           8000
bellavitasalon.com                     3700
bellroofing.com                        9000
bellstexas.com                        11000
bemp3.com                              7500
benfieldflorist.com                    4000
bengalicinema.com                     10000
bengalixxx.com                        12000
benhack.com                            7000
beninmusic.com                         5000
berkeleyscott.com                      8000
berryfarms.com                         7000
bersatu.net                           14000
bestboardgames.com                     7000
bestfantasysports.com                  2000



                              EXHIBIT A
          Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 11 of 87


bestratemortgage.com                   8000
bestretirementcommunities.com          3188
bestwritinghelp.com                    4000
bestxvideos.com                        3000
betbingo.com                           7200
betina.com                            20000
betmarket.com                         13000
betshot.com                            8000
betterbingo.com                        9000
beunlimited.com                        6000
bfsd.com                               8000
bfxxx.com                              8000
bgold.com                             18000
bhilaisteelplant.com                   7000
bhusawal.com                           6000
bialetticookware.com                   4000
bicouples.com                         11000
bidatauction.com                       3000
bidrealestate.com                      4000
bigassporno.com                       11000
bigassvids.com                         2000
bigban.com                             4000
bigbeautifulwoman.com                  6000
bigblackebony.com                      2597
bigbootyjudy.com                       3499
bigdollarcasino.com                    3000
bighip.com                             6000
bigradios.com                          4800
bigtoto.com                            5200
bikephoto.com                          4250
bikeracegame.com                       7000
bilakh.com                             3600
billyjr.com                           10000
binini.com                            11000
biobucks.com                           7000
biografies.com                         3000
bioimagen.com                         10000
biomedika.com                         11000
biosalud.com                           6000
birdeggs.com                          23000
birlasunlifemf.com                     2000
birlasunlifemutualfund.com            12000
bisexparty.com                        12000



                                EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 12 of 87


bitclockers.com                         4000
bitdefenders.com                        4000
bizisbetter.com                         3000
bizquiz.com                            10000
bjsportinggoods.com                    10000
blackafricanporn.com                    3000
blackamericanporn.com                   6000
blackcravings.com                       5000
blackgoku.com                           2000
blackgranny.com                        14000
blackpornstars.com                      9000
blanketfactory.com                      4000
blanksheetmusic.org                     2300
blanque.com                             2300
blauvaradero.com                        9000
blindsandcurtains.com                   5750
blindsoutlet.com                        8000
blingbling.org                          7800
blinkoglass.com                         6000
blissjewelry.com                        5975
blocksex.com                            5000
blockshop.com                          13000
bloggger.com                           10000
blrx.com                               10000
blueberg.com                            5000
bluedartcouriers.com                   11000
bluedragonfly.org                       3000
bluemountains.net                       7000
blueribbonbuildings.com                 3200
bnisyariah.com                          7000
boatdeckprism.com                       2200
boatsareus.com                          3300
bobspizza.com                          11000
bocina.com                              4519
bodyflight.com                          9000
bogsport.com                            3400
bokepindo.com                           9000
bollywoodfuck.com                       2750
bonestore.com                           5750
bonniesmaltese.com                      3000
bookateetime.com                        5000
bookbuddie.com                          5000
bookreaders.com                        19000



                               EXHIBIT A
          Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 13 of 87


bookregistry.com                       3000
boosted.us                             3000
borsaworld.com                         6000
bossapps.com                           4000
bossom.com                             9000
bossy.co                              35000
bostonmoves.com                        3800
bothered.com                          71000
botswanajobs.com                       6000
boundary.org                           9000
bowlingbag.com                        50000
boxporn.com                            4400
boxsafe.com                            9750
boxxing.com                            7000
bpicreditcard.com                     13000
bracketchallenge.com                   5000
bradcom.com                            3300
brainbreak.com                         5000
branddealsonline.com                   6000
brandrewardzone.com                    3300
braviawidgets.com                      3000
brazilla.com                          10000
brazzar.com                            5000
breadery.com                           9000
breakawayproducts.com                  3000
breat.com                             40000
breeks.com                             8000
brentcorrigan.com                      6000
breuil-cervinia.com                    4000
brevity.com                          230000
brewich.com                            3400
brianz.com                             4000
briarblocks.com                        3000
brideal.com                            3200
bridemusic.com                         6000
brinty.com                             9000
brookfieldreader.com                   2500
broswer.com                            5000
brothermachine.com                     9000
brovar.com                            12000
bsdr.org                               7000
btalk.com                             15000
bubble.us                             10000



                              EXHIBIT A
          Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 14 of 87


bucco.com                             72000
budybuilding.com                       9000
buildmeawebsite.com                    3000
builtwell.com                          6000
buisnessloans.com                     15000
bulefilm.com                           4000
bulgeria.com                           8000
bulkcandles.com                        9000
bullfighter.com                       75000
bullmark.com                           6200
Bullystick.com                        15000
bunnyfunny.com                         2750
burnettweb.com                         3500
burnnotice.com                        40000
busaries.com                           4000
buscaplantas.com                       3500
buscojob.com                           4000
busdrivinggames.com                    3400
businessnotes.com                      7000
businesssystems.com                   16000
busqueda.com                          17000
bussinessschool.com                    7000
bustyescorts.com                       9000
bustymums.com                          6000
butcher.com                          220000
butcherbobs.com                        3000
butiful.com                            9000
buy-cigs.com                           4000
buybi.com                              6000
buyswank.com                           4000
bvcf.org                              10000
bymart.com                             6000
bythebeach.com                         7000
c-pap.com                              5000
cadsystems.com                        10000
cafin.com                             10000
cajalosandes.com                       5000
calbe.com                              6500
calerieking.com                        4000
calgarymls.com                        12000
callendars.com                         9000
calyn.com                             11000
cam4com.com                            4000



                              EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 15 of 87


cambrige.com                           23000
camdrag.com                             4000
camer.net                               8000
cameras.com                          1800000
camfrogchat.com                         2000
campersrefuge.com                       4000
camping.net                           151000
campuscity.com                          4000
camteases.com                           9000
canadadates.com                        10000
canadianlakes.com                       8500
canarios.com                           19000
candy-lovers.com                        3000
canebasket.com                         11000
cankan.com                             23000
canoe-kayak.org                         4400
cantasia.com                            5000
capeseeds.com                           4000
capetourism.org                         2000
capitalcourier.com                      6600
capitalcrafts.com                       6000
carbonoffset.org                       10000
carbonracing.com                        4500
carddecks.com                          21000
cardid.com                            145000
carecar.com                            16000
careee.com                              8000
careerfolio.com                         4999
careerfolios.com                        4000
careerpoint.org                         3800
carefirstinsurance.com                  3200
caregivingjobs.com                      4000
careseekers.com                         3000
carfi.com                              52000
cargamesdownload.com                    6000
caribbeanimages.com                     8000
cariweb.com                             8000
carlislebarracks.com                   10000
carnivalcity.com                       10000
carolinahealth.org                     15000
carolinatickets.org                     4000
carporch.com                            9000
carrency.com                            3342



                               EXHIBIT A
            Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 16 of 87


carrosderua.com                          9000
carsdot.com                              8000
carsoncars.com                          40000
carties.com                             61000
carwheel.com                            10000
cashbyclicks.com                         5000
cashcow.org                             11000
casinoasia.com                          12000
casinolover.com                          3000
casinonewyork.com                       16000
casinoquiz.com                           7000
castillo.com                           190000
catalystdesign.com                      11000
catalystmagazine.org                     2500
catholicbookpublishingcompany.com        3000
catract.com                              6000
caughtmasturbating.com                   3000
caust.com                                5000
caymanjobs.com                           7299
cbcp.net                                17000
cccorp.com                              11000
cccreations.com                          6000
ccfh.org                                 5000
cci-msc.com                              3000
celebpleasure.com                        3000
celebrityfreeporn.com                    3100
celebritylingerie.com                    6000
celebshunter.com                         5000
celiacdiseasecenter.com                  6000
cellphoneprovider.com                    8700
cellstar.com                            12000
cellunlocker.com                        45000
cementary.com                            6500
cemetaries.com                          20000
cenos.com                               15000
centermobile.com                         4000
centralbooking.com                      14000
centralgranite.com                       6200
centralstateuniversity.com              12000
centrocochranedobrasil.org               2175
cerditas.com                             3500
cert.us                                 15000
certinawatch.com                         6000



                                    EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 17 of 87


cessna172.com                          11000
cezarcapone.com                         2575
cfbe.net                                2750
chacaras.com                           12000
challengerssports.com                   3000
champange.com                           8000
chapinsprayer.com                      12000
charlesstreetmotors.com                13000
chatandgo.com                           2000
chatpop.com                             7000
chattingfree.com                        7000
chca.org                                5000
cheapbusinessflights.com                2750
cheapestairticket.com                   7000
cheapflightes.com                       4000
cheaphomes.net                          8000
cheapshades.com                        89000
cheatingspouse.net                     12000
cheerssofa.com                          5000
chemogear.com                           3000
chess-result.com                        5000
chessgames.org                          7000
chesterhousingauthority.com             6000
cheting.com                            10000
chhh.com                               29000
chicagocorporatehousing.com            10000
chicasmaduras.com                       7000
chickencity.com                         5000
chield.com                              4300
chikhat.com                             3000
childrenurology.com                     8000
chiprepair.com                         10000
chipsa.com                              9500
chistesmalos.com                       11000
chloroform.com                         30000
chmcla.com                              6000
choiceplus.com                         19000
chomat-arrosage.com                     3000
choof.com                              15000
chordgitar.com                          8000
chpr.com                                8000
christchurchcollege.com                11000
chubbypussy.com                         9000



                               EXHIBIT A
          Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 18 of 87


chubhub.com                           24000
chumps.com                            33000
churchsuitsforwomen.com                6000
cids.net                               2500
cigarett.com                           7000
cihuahua.com                           7000
cincodemayo.net                        7000
cindysflowers.com                      8000
cineapolis.com                         3000
cinegeek.com                           7000
cinelerra.com                         24000
cinemasky.com                          5000
circosolei.com                         7000
citiserve.com                          6000
citizensbook.com                       8000
citraland.com                         11000
citrusresearch.com                     8800
city-square.com                        7000
cityautoplaza.com                     11000
citycabslc.com                         3000
cityofalbanyga.com                     8000
cityofdetroit.org                      3000
cityoffranklin.com                     4000
cityofnewbern.com                      3000
cityofsex.com                          4600
citysuiteshotel.com                   23000
civilenginering.com                    5000
classicaldigest.com                    3000
classroomporn.com                      3500
claysculpture.com                      8000
cleanex.com                           40000
clearfix.com                           9500
clevelandclinicjobs.org                3000
clevelandtnjobs.com                    2650
clickblank.com                         8000
clickdental.us                         3000
clickibiz.com                          6000
clifflodge.com                         8000
clinicmakeup.com                      17000
clipgrip.com                           7500
clipsex.net                            3000
cliqueinnyc.com                        3000
clitter.com                            4000



                              EXHIBIT A
            Case 8:19-bk-08638-CPM      Doc 430-1   Filed 09/03/20   Page 19 of 87


cloks.com                                   7000
closers.co                                  8000
clossets.com                                4000
cloudpbx.com                              102000
club360.com                                 8000
clublaquarium.com                           4000
cmsjobs.com                                12000
cnacertificate.com                         11000
cnainsurancecompany.com                     5000
cobat.com                                  19000
cochlearimplant.org                         6000
cocktaildresses.net                         7500
coconutresidence.com                        6000
codeofficial.com                            5000
codigoreal.com                              4000
codylane.com                                6000
cofarming.com                              17500
coffeeroastery.com                          3999
colerado.com                                8000
colight.com                                20000
collageen.com                              10000
collegematch.com                           38000
collegeofhealth.com                         7000
collegestories.com                          7000
colob.com                                  28000
coloradoboxing.com                          2000
colormyrewards.com                          3000
colortherapy.com                           20000
colourshoppeltd.com                         4000
columbiacountygov.com                       4000
comandclem.com                              3000
combinelifeinsurance.com                    3500
comedorescompulsivos.com                    8000
comercam.org                                4000
cometrecords.com                            6000
comfsm.com                                  6000
comglobo.com                               12000
comisionnacionaldelserviciocivil.com        8000
commerciale.com                            14000
commercialhardmoney.com                    10000
commoditymarket.com                       205000
commonunion.com                            10000
communityhealthpartners.com                 2750



                                       EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 20 of 87


compasscar.com                          5000
completeyourlook.com                    5000
comprasparaguay.com                     9000
computer.com                         2300000
computertyping.com                     15000
computrabajocolombia.com                8000
conjugation.net                        30000
consolate.com                          11000
constalation.com                        4000
contactland.com                         5250
contestandsweepstakes.com              13000
contourfitness.com                     14000
convect.com                             6000
convertermp3.com                        5000
cookscounty.com                        47000
coolsciencegames.com                    8000
coolsgame.com                           4159
coreflight.org                          4000
corkart.com                            10000
corporatesecurity.com                 120000
correoelectronico.com                   7000
costafurniture.com                     12000
cottagesandbungalows.com                3000
countyofvolusia.org                     2300
couturecakes.com                        7000
cowarehousing.com                      19000
coyhaique.com                           4500
cpca.com                               90000
cptsoftware.net                         7500
cracco.com                             32000
cracknet.org                            4000
craftsforfun.com                        3000
craftycreatures.com                     4200
crazyauction.com                        8000
crearemail.com                         11000
createemailadress.com                   3000
createnewwebsite.com                    7000
createshop.com                          6000
creditamerica.com                       7600
creditcardapply.com                    18000
creditfreescore.com                    10000
creditunionautosales.com                3000
credt.com                              18000



                               EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 21 of 87


creeps.com                            170000
cretehome.com                           7000
crewflight.com                         10000
criaremail.com                         11000
cric.org                               33000
cricketcustomerservice.com              6000
cristoeslarespuesta.net                 3000
crociera.com                            9000
croner.com                             21000
crosswordanswers.com                    9000
crownmarketing.com                     13000
cruelmistresses.com                     6000
crueltyfree.com                         5000
crumrealty.com                          2000
crunktube.com                           3000
crvenajabuka.com                       24000
cryptodaily.com                        50000
crystalcancun.com                       3000
crystall.com                            7000
csapparel.com                           4000
csfp.org                                5000
cspower.com                             6000
ctswholesale.com                        3500
cubebike.com                            8900
cukc.com                               15000
culturequest.com                       32000
cumfixation.com                         3400
cumporn.com                            19000
cumqueenrachel.com                      5000
cunninghamtire.com                     11000
cupoons.com                            15000
cupsandmugs.com                         4000
cureepilepsy.com                        6000
currysuk.com                           10000
cutedogsforsale.com                     8000
cuttingedgeco.com                       4000
cwealth.com                             8000
cybersong.com                           5000
cygenics.com                            7000
cyling.com                             10000
d14u.com                                4000
da3d.com                                3000
dacia.net                               6500



                               EXHIBIT A
            Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 22 of 87


daclick.com                              7000
dafrique.com                             4500
dagsex.com                               3500
daily69.com                              3200
dailyteen.net                            2750
dailytv.com                             11000
dallashomeloan.com                      10000
dallasinternationalairport.com           7000
damara.com                              23000
danaperfume.com                          7000
danbyproducts.com                       10000
dancestoreonline.com                     5000
dancingwiththedevil.com                  7500
danida.org                               7000
danishinterior.com                       3000
dannyscarwash.com                        3000
darering.com                             9000
darshana.com                            21000
daruus.com                               8000
dastforoosh.com                          4000
datadots.com                             7000
datamanipulation.net                     8500
datingmatch.com                         15000
datingxxx.com                            4500
datloadboard.com                        17000
datng.com                                7000
datviet.net                             14000
davidahelmets.com                        5000
dayadvance.com                           4000
dayana.net                               5500
dcdance.com                              9750
ddgames.com                             10000
ddsdiscountstore.com                     2750
ddwrt.com                               20000
deadthreads.com                         10000
deaf.us                                 15000
dealerwheeler.com                        5000
dealguru.com                             7000
deanfood.com                             3000
debt-mgt.org                             2300
debtclock.org                           21000
deckies.com                              5000
delatour.com                             5000



                                 EXHIBIT A
          Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 23 of 87


delhibazaaronline.com                  2400
demadera.com                           6000
dentalcosmeticcenter.com               4000
dentalprotection.com                  10000
denvermint.com                        10000
deployed.com                         100000
deppressed.com                         3250
derbyinstruments.com                   4000
descriptiveessays.com                  9000
designeast.com                         8000
desikahani.com                        12000
desiphoto.com                          2750
desperatehousewife.com                 5000
desperatewifes.com                     6000
detoxcenters.org                       4000
detransp.com                           6000
deuralitravel.com                      4000
devcloud.com                          15000
devotion.com                         200000
dewipersik.com                         8000
dexrex.com                            12000
diamondringmountings.com               2750
diasdesign.com                         5000
dibets.com                             3700
diblo.com                             16000
dickinsoninteriors.com                 2200
did.net                              108000
difloration.com                       19000
digidollar.com                        17000
digiflux.com                           7000
digitalboxes.com                       8000
digitalcameras.com                   350000
dijana.com                            10000
dijiturk.com                           8000
dimensionofdentalhygiene.com           7000
dinaspendidikan.com                    6000
dingos.com                            70000
dingsmedical.com                       3000
direct-auto.com                        4000
directgardning.com                     2400
directnumbers.com                      9000
dirigospice.com                        2500
dirtytoys.com                          8000



                               EXHIBIT A
            Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 24 of 87


discoballs.com                          71000
discountshutter.com                      3000
discountsupplies.com                    21000
displaymore.com                          3200
district88.com                           5500
district89.com                           7000
diwem.com                               14000
djbasement.com                           4000
djja.com                                11000
djjk.com                                 2750
djwap.net                                3000
dmcembroidery.com                       13000
dmoda.com                                3000
dmvdrivertest.com                        2400
dnsdb.org                                7500
dockeasy.com                             6000
doctor-scripts.com                       4000
doctor.us                               13000
doctorhorny.com                          3200
doctorphil.com                          89000
doculibrary.com                          4500
dog4sale.com                             2600
dogbreedfacts.com                        3000
dogpics.net                              3300
dogsquad.com                             4000
dogtrainingcollege.com                   4000
dohainternationalairport.com             3000
doihaveawarrant.com                      3800
dollartemplates.com                     17000
domolandia.com                          10000
dompdf.com                               5000
donbrownbussales.com                     5000
dones.com                              110000
donotcall.net                           16000
donotcall.org                            9000
dontclickme.com                          4500
dontdatehim.com                          7000
donuthut.com                             4000
doodo.com                                5000
dopaservice.com                          3000
dormangels.com                           4000
doublclick.net                          11000
doublethink.com                         34000



                                EXHIBIT A
          Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 25 of 87


doup.com                              70000
downloadgamepc.com                     5000
downloadlagu.com                      10000
downloadsexvideos.com                  5000
downloadtest.net                       6000
downloadwireless.net                   2000
dowonlod.com                           5000
drawanimals.com                        6000
dreamers.co                           21000
dreess.com                             3000
dressea.com                            9000
dressesandaccessories.com              2750
drgon.com                             40000
drivernetwork.com                      4000
driverslicence.org                     6000
droners.com                           15000
dropshipsourcedirectory.com            5000
drreview.com                           7000
drugcalculation.com                    6000
drunkenboys.com                        3750
drwatson.com                          36000
dscbd.com                              4350
dsound1.com                            2489
dtllc.com                              3000
dubaichamberofcommerce.com             9000
dubaiduty.com                          3000
dubaisteel.com                        10000
ducklings.com                         69000
duendes.com                           79000
dugley.com                            10000
dumpjunk.com                           7000
dunble.com                             7000
duniakerja.com                        16000
duplimax.com                           6000
dv-lottery.com                         9000
dwarkadhish.com                        3700
dygo.com                              15000
e-souk.com                             5000
e-vote.net                            12000
earcandeling.com                       6000
earljeans.com                          5000
earlscarsandparts.com                  5000
earthcurrency.com                     12000



                              EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 26 of 87


easego.com                              4000
eastcoastrailway.com                    9000
easyrevision.com                        3000
ebax.com                               30000
ebcsteelbuildings.com                   4000
ebony.net                              80000
ebonyporns.com                          4000
ebuntu.com                              3700
ecfriends.com                           3000
eclispe.org                            17000
economico.com                          80000
ecoplace.com                            5000
ecpay.com                               7000
ecpn.com                               39000
ed3.org                                 9000
edenrockmiami.com                       4000
edubd.com                               4999
educationadvisor.com                   19000
educationaladventures.com              11000
educationalcity.com                    11000
edusat.com                             28000
efashionbuzz.com                        5000
egyption.com                            8000
ekoworld.com                            7000
eksen.com                              35000
eksu.org                               10000
eleadztracks.com                        4000
electrobikes.com                       20000
electronicademotos.com                 19000
electropositive.com                    13000
elegantdesign.com                       8000
elephantpictures.com                   15000
eliteconcept.com                        3455
eliteconcrete.com                       8000
elitepvp.com                            5000
eloundahotel.com                        3500
elsgames.com                           10000
elvisitante.com                         7000
emailsignin.com                         4000
emailtemplates.net                      6000
emaklima.com                            2210
emautopaint.com                         5000
embassytheater.com                      2500



                               EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 27 of 87


embroiderydesings.com                   5000
emeraldhomefurniture.com                9000
emicalculator.com                       8000
emilygriffith.com                       6000
empleojoven.com                         8000
emulater.com                           11000
enatura.net                             3000
end-stevia.com                          3000
endwelfare.com                          5400
engilsh.com                             7000
enginez.com                            14000
englishcastle.com                       5000
enhancementproducts.com                 8999
enperu.com                              2500
entertainmentservices.com              45000
enwise.com                             17373
eonbank.com                            35000
epilepsywellness.com                    3000
eplsoccer.com                           5000
equao.com                              10000
erectedtwinks.com                       3000
errorcode.com                           4000
erutic.com                              3000
esawdust.com                            5000
escorts.us                             18000
escortsmexico.org                       8000
espace161.com                           3000
esrg.org                                8000
essaystart.com                          5000
essiactea.com                           8000
etb1.com                                3950
etci.org                               10000
etehad.com                              7600
ethiofilm.com                           3000
ethiopa.com                            11000
ethopia.com                            11000
etina.com                               8000
etshow.com                              3000
etxi.com                               16000
eurofreight.biz                         3400
europasscv.com                         11000
event.com                            1400000
eventors.com                           20000



                               EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 28 of 87


everting.com                            6000
everythingwood.com                      7000
evitamines.com                          4000
evoh.com                               80000
evolutionnet.com                        9000
evrest.com                             11000
excerise.com                            5000
exhilarating.com                      390000
experiencegreece.com                    5100
explorenorthtours.com                   4000
expomachine.com                         5450
expungment.com                          8000
extreame.com                            9000
eyebox.com                             21000
eyesonmain.com                          7000
eygpt.com                               6000
eygpt.org                               6000
ez-web.com                              4000
ezflowershop.com                        4000
ezyniches.com                           3000
fabiolamolina.com                       3000
fabricaddict.com                        4700
fabulousfootwear.com                   16000
facecock.com                            4000
factsaboutchina.com                     7000
fadx.com                               21000
fairhaired.com                          3500
fairviewcemetery.com                    3600
fakeclub.com                            5000
fallsgallihotel.com                     3000
falme.com                              50000
famecartoons.com                        2750
familydynamics.com                     10000
familyfunpack.com                       5000
familyresearcher.com                    4000
fanfic.net                             79000
farmhousefurnishings.com                3000
faroes.com                             11000
fartech.com                            23000
fartfarm.com                            4000
fashio.com                             18000
fastfill.com                           16000
fastings.com                            5000



                               EXHIBIT A
           Case 8:19-bk-08638-CPM        Doc 430-1   Filed 09/03/20   Page 29 of 87


fastlanewireless.com                         3200
fasttracklogistics.com                       6500
faxservice.com                              30000
fazenda.com                                105000
fazendas.com                                15000
feaav.org                                    4000
fearlessflying.com                           6000
federalnationalmortgageassociation.com      11000
federalreservebankofnewyork.com              3000
federalworkerscomp.com                       4000
feil.co                                      3000
fencematerial.com                           11000
fetishdolly.com                              3500
fevor.com                                    4000
fhurl.com                                    2750
fiberopticsyp.com                            4000
fightpage.com                               10000
filembokep.com                               3000
filene.com                                   8500
filepro.com                                 48000
filipinoscandal.com                          8000
fillthetank.com                              9000
filma.com                                   80000
filmbokep.com                                4000
filmbugil.com                                6000
filmdewasa.com                               6000
filmfantastic.com                            7000
filmmaker.net                               11000
filmov.net                                   2000
filmpanas.com                                7000
filmstream.com                              25000
finacialpost.com                             4000
finalchoice.com                              5000
financialadvisorsnetwork.com                 3575
finauto.com                                  9000
find-a-hotel.com                             4000
findarentalcar.com                           2750
findfuck.com                                 3999
findlocals.com                               7000
findloveinasia.com                           6000
findmejobs.com                               7000
findmydad.com                               10000
findpicture.com                             11000



                                    EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 30 of 87


fingerboardramps.com                    9000
finsncritters.com                       6000
firefighterapparel.com                 14000
firegirls.com                          32000
fireisland.net                          5000
fitlinks.com                            8500
fitnesseducation.com                    8000
fitnesstoday.com                        9000
fivestarcasino.com                      6000
fixmypcforfree.com                      6000
flashchat.net                           3000
flashingblinkylight.com                 2000
flaying.com                            21000
fleurdelisjewelry.com                   6000
flexfinancialgroup.com                  3000
flightsaa.com                           3000
flightstoalaska.com                     7000
fligt.com                              11000
flipy.com                              22000
flirttown.com                          13000
floodvents.com                         13000
floortiles.com                         75000
florasource.com                        49000
floridacoastalschooloflaw.com          18000
floridaluxurywaterfront.com             8000
flower-depot.com                        4000
flowercoupons.com                      15000
fluber.com                              6450
fluffandstuff.com                       8000
flyas.com                               5000
flybook.com                            81000
flyethiopia.com                         5000
flyingv.com                            40000
flyproxy.net                            3000
fmvi.com                                9500
fnbbotswana.com                         8000
foodinovation.com                       6000
footballcentral.com                    10000
footballfood.net                        3000
footballnews.com                       50000
footsiewootsie.com                      3000
foreka.com                              8000
forexphilippines.com                    3900



                                EXHIBIT A
          Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 31 of 87


foronuevayork.com                      4750
forosgay.com                           7000
fossils.net                           19000
fotobugil.net                         10000
francetelexport.com                    4000
francevtt.com                          3300
franklincoachrv.com                    2000
frclothing.com                        50000
freddieforeman.com                     3000
free-celebrity.com                     6000
free-market.net                        7000
free-thongs.com                        6000
freeaccountingcourse.com               2500
freebible.net                         13000
freecdltraining.com                    7000
freeclassfieds.com                    10000
freecomputers.org                      4000
freecomputertraining.com               7000
freedomsoftware.com                   10000
freedounlod.com                        4000
freedownloading.com                   99000
freedownloadsexvideos.com             15000
freefixit.com                          8200
freeflowspa.com                       12000
freegedclassesonline.com               7000
freegta.com                            6000
freeindians.com                        3750
freeinstaller.com                     16000
freelancewriterjobs.com               11000
freelogy.com                           7000
freemoney.org                         42000
freemoviestowatchonline.com           10000
freemytv.com                           4000
freeonlinejob.com                      4000
freeonlineplaygames.com                5000
freepatantsonline.com                  2172
freepeoplessearch.com                  6000
freepornxxxvideo.com                   8000
freeprizeinside.com                   13000
freequalitysites.com                   4000
freesamplesofmakeup.com                6000
freeservicemanual.com                  5000
freespeedcheck.com                     3300



                              EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 32 of 87


freespokenenglish.com                   4000
freestoreclub.com                       9000
freetoonporn.com                       10000
freeviruscleanup.com                   10000
freewatchmovie.com                     11000
freewatchporn.com                      10000
frensh.com                             10000
freshbucks.com                          6000
freshguys.com                           5000
fridiare.com                            7000
friendlyautocare.com                    5000
friendsarena.com                        5000
friendshipcards.com                     7000
friendshipnetwork.com                  12000
friendsofbillw.com                      7000
frinds.com                              8000
frindship.com                           7000
frontlineauto.com                       5300
frontrowseats.com                      35000
fruitie.com                            15000
fscstore.com                            6000
fuch.com                               24000
fuchsiarama.com                         3000
fulbo.com                              12000
funkitchen.com                         17000
furnitureandmore.com                    9000
furniturestock.com                      3250
futureaccountants.com                   3000
futursmedias.net                        4000
gabooye.com                             3000
gabrielcosmetics.com                   11000
gabros.com                             10000
gadismanja.com                          6000
gai.org                                62000
gairahmalam.com                        12000
galapos.com                            10000
galleriahotel.com                       5900
gamai.com                              29000
gamebuilders.com                        4000
gamebutler.com                         12000
gamemaker.org                           8000
gamesevers.com                          4000
gamesgta.com                            3300



                               EXHIBIT A
          Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 33 of 87


gamingserver.com                     100000
garagefurniture.com                    4800
gard.co                                4000
gaticourier.com                        6000
gayal.com                             12000
gaybeat.com                            8000
gayinsurance.com                      10000
gbhc.com                              25000
gbsportswear.com                       2750
gcmonline.org                          3000
gemany.com                             9000
gemsbond.com                           4000
genarator.com                          6000
genealoge.com                          6000
geniusfunds.com                        6000
genpub.com                             3000
genuis.com                            24000
geoligy.com                           11000
geoprint.com                           7000
georgiadmv.org                        13000
gerebates.com                          9000
gereken.com                           10000
germannutcrackers.com                  6000
gersontherapy.com                      4000
getblissed.com                         5600
getcredit.us                           6000
getfreegames.com                       4000
getfullspeed.com                       5000
getinstantdegreesnow.com               4000
getradar.com                           3000
getverified.com                       12000
ghanaarmy.com                          9000
ghanafa.com                            4000
ghanaimmigration.com                   6000
ghostbear.com                          4000
gialashay.com                         16000
giama.com                              8000
giftcoin.com                          38000
gifttowers.com                        15000
girlfriends.org                       25000
girlswillbegirls.com                   9000
gitri.com                              3000
giveawayfreemoney.com                  4000



                              EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 34 of 87


glassproducts.com                       5000
GlobalPledge.com                        3000
globalrainbow.com                      10000
globul.com                             20000
glockholster.com                        7000
glonetwork.com                          3000
glowcase.com                            4000
glyco.org                              12000
gmaphilippines.com                      5000
gnxx.com                               28000
goav.org                                7000
gobalance.com                           8000
gobblegreen.com                        12000
goblank.com                             5000
goblins.com                            75000
gococonut.com                           4500
gogohub.com                             6400
gogoscooters.com                        9000
gogourmet.com                           5000
golaser.com                             6000
goldenwater.com                         3000
gonumber1.com                           5000
goodmaid.com                            6000
goodseasoning.com                       4000
goodslife.com                           5000
goodsstore.com                          6000
gordontech.com                          4600
gorkha.com                              6000
gorto.com                              10000
goseeit.com                            16000
gostellar.com                           4000
gosts.com                              10000
gotcha.net                              8000
gotechnologies.com                      2000
gotem.com                               7000
gotfence.com                            7000
gotmail.com                            60000
gotovacation.com                        3000
gotpink.com                             7250
gougo.com                               8999
goulf.com                               8000
gouo.com                                5000
gouzlan.com                             3000



                               EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 35 of 87


gpark.com                               8000
gpsserver.com                           5000
gpstourscanada.com                      5000
gptravel.com                            4000
gragesales.com                          2750
grandeurcountertopcreations.com         3000
grandforksairport.com                   2600
grandmassif.com                        10000
grandpa.com                           200000
granniessex.com                         9000
grantfoundation.org                     5000
gravelylawnmowers.com                   4000
greaterbostonfoodbank.com               5000
greatestcities.com                      8000
greatvacationdeals.com                  5600
greeco.com                              5000
greeding.com                            8000
greenmortgage.com                       6000
greenphoenix.com                       11000
greenwhich.com                         10000
greenwoodcountysc.com                   2750
greenwoodinn.com                        9000
greyparrot.com                         26000
griffinhomes.com                        6000
grizzles.com                           20000
grizzlysports.com                       2500
grocerystorerewards.com                 3400
grossite.com                            3000
growly.com                             33000
grtjewel.com                            3000
grumbler.com                           16000
gsm4.com                                7500
gsmstore.com                           11000
gsrecruitment.com                      13000
gtbnigeria.com                          4000
gtbycicles.com                          4000
guamtree.com                            3400
guanyinma.com                           8000
guatamala.com                          30000
guestapartments.com                    15000
guiadoestudante.com                     4500
guitarmarket.com                        5250
gujaratigarba.com                      10000



                                  EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 36 of 87


gulfseafood.com                         4000
gulfwarvets.org                         3000
gunfu.com                              17000
gutenbergproject.com                    8000
guyromeo.com                           12000
guys4guys.com                           4000
guysxxx.com                             4000
gwp.co                                  5000
habbohotel.org                          4000
haciendacocoyoc.com                     2200
hackedit.com                            4000
hadd.org                               10000
hadj.org                                6000
haham.com                               5000
hain.co                                 2000
hairanalysis.com                       11000
haircat.com                            10000
hairlosstreatment.com                 190000
hairtransplantindia.com                 6000
hairybearsites.com                      4000
halwanisms.com                          3000
hamelton.com                           12000
hammertoe.com                          30000
hamvuiclub.net                          2400
handscitrus.com                         3000
hapee.com                               5000
happyanimals.com                       10000
happybus.com                            6799
happyhoursnyc.com                       9000
happyplace.net                         15000
happysoap.com                           5000
hargatiket.com                          5000
harpyeagle.com                         24000
harraps.com                             3400
harrier.com                           290000
hatsan.com                             30000
hawkhelmet.com                          3000
hawkhomes.com                           4100
haydenhigh.com                          4000
hayha.com                               8000
hazelpark.com                          12000
hdjav.com                               3000
heallth.com                             4500



                               EXHIBIT A
          Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 37 of 87


healthcarecoach.com                   22000
healthcareer.com                      11000
healthevet.com                        11000
healthinspections.com                  4000
healthyskincare.com                    4000
heartstartcpr.com                      2000
heavy-lift.com                         4500
helpus.org                            54000
hemis.com                              8999
hendrycounty.org                       2500
henleyshirts.com                      26000
hentaicomic.com                       12000
hentaid.com                           16000
herahotel.com                          2500
heran.com                             20000
herbody.com                           17000
heritagefilms.com                     10000
heritagepines.com                      4000
herobracelet.org                       2600
heros.org                             13000
heroscope.com                          5000
hescom.com                             3000
hesoyam.com                           22000
hezzie.com                             9000
hie5.com                              14000
highmeadowsapartments.com              4000
highschoolinternships.net              3000
hihihaha.com                           4000
hijabsex.com                          20000
hilluniversity.net                     2645
hindikahani.com                        8500
hindixxx.net                           2500
hisbiscus.com                          9000
histagram.com                         10000
hkft.org                              10000
hnpr.com                              16000
hockeynews.co                          3000
hoghuntingtexas.com                    4000
hohgymnastics.org                      4000
hojadevida.com                        42000
holio.com                             28000
holisticpetfood.com                    4000
holyscripture.com                      3000



                              EXHIBIT A
          Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 38 of 87


homel.com                             22000
homerentalinsurance.com                6000
homesforsaleingeorgia.com              6000
homeshope18.com                        6000
homesign.com                           9000
hopcar.com                             9999
horascop.com                           4000
horney.org                             7200
hornylocalwomen.com                    5000
horsefly.com                          75000
hospitalitycoach.com                   6600
hostdogs.com                           3000
hot60.com                              3100
hotbigcock.com                         3200
hotcloud.com                           7000
hotelmia.com                           4411
hotels.us                             30000
hotelsafir.com                         7000
hotelsamba.com                         9000
hotgearbag.com                         8000
hotindianbabe.net                      4000
hotstamping.com                        5000
houseplanes.com                        9000
housetel.com                           3499
houtbrox.com                           3000
howdoyougetpregnant.com                8000
howtobecomeateacher.com                7000
howtobecomeaweddingplanner.com         3000
howtoplayviolin.com                    4000
howtowriteashortstory.com              2750
hqjav.com                              4000
hqlinks.com                            6500
hs2000talk.com                         3000
hswz.com                               2750
htpps.com                              7000
huacho.com                             7500
hubsex.com                             7000
humanhearts.com                       11000
hungarianhoney.com                     9000
huporn.com                             2750
hydrocat.com                           8250
hyperterm.com                          9000
hypnotisedstraightguys.com             4000



                                 EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 39 of 87


iamyour.com                            11000
ibili.com                               6000
ibuntu.com                             17000
icd-10.com                             13000
icepack.com                            50000
iciccareers.com                         3000
icicibankpersonalloan.com               5000
icicijobs.com                           8000
idbimutualfund.com                      4000
ideavirus.com                           8000
idhost.com                              7500
idiz.com                               18000
idpielts.com                           16000
ieltspreparation.com                    4000
ieltsresult.com                         7000
ieltsresults.com                       30000
ieltswriting.com                        9200
igcc.com                                9000
igtest.com                              4000
ihfc.com                               17000
ikarus-germany.com                      5000
ileadsoffers.com                        3000
illegal.net                            20000
imagroupionicfootbath.com               3000
imgration.com                          10000
imi3d.com                               4000
immagration.com                         2000
importcontacts.com                     13000
improveyourrelationship.com             5999
independentngonline.com                 8000
indexit.com                             7500
indiancams.com                          5000
indiancivilservice.com                 10000
indiandesisex.com                       6000
indianrailwaymap.com                    4000
indiansextube.com                       9000
indiapassion.com                        9000
indoorpartyzone.com                     7000
indoortrack.com                         9000
infinty.com                             9000
infofoz.com                             3000
infonegocios.com                       10000
information-finance.com                 2500



                               EXHIBIT A
                Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 40 of 87


infp.com                                    19000
inkhub.com                                  16000
inkweb.com                                   6000
inmnail.com                                  8000
inmunocal.com                                9000
insidecroatia.com                            3650
insidepages.com                              7500
instantgarage.com                           10000
institue.com                                 9000
intercosmos.com                              4000
interdata.com                               39000
interiar.com                                 7000
internalauditor.com                          7000
internationalwealthsuccess.com               3450
internetfl.com                               7000
internetstocks.com                          25000
interstellar.org                             5000
intervaltraining.com                        10000
intoys.com                                   6000
intwine.com                                 30000
invention.com                             1500000
invitarte.com                               12000
involution.org                               7750
inyourskin.com                               6000
ionexchangeindia.com                         6000
ip-scanner.com                               2750
ipanemaflipflops.com                         4250
iqtesting.com                               81000
iqtestonline.com                             7200
iqun.com                                    17000
iran-download.com                            3000
ironwoodhomes.com                           12000
iscap.com                                   26000
isci.org                                    10000
iscrizioni.com                               9000
islamone.com                                11000
islan.com                                   10000
islove.com                                   8000
itely.com                                   14000
itwork.com                                 190000
iux.com                                     65000
iwka.org                                    10000
jabscopumps.com                              4800



                                    EXHIBIT A
            Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 41 of 87


jacquielawsonecards.com                 19000
jahr.org                                 7995
jamaicanfreaks.com                       3300
jamaicanxrated.com                       3000
jamaya.com                               3000
jamco.com                               58000
jamstart.com                             3000
jandamuda.com                            8000
japansexmania.com                        2200
japansexporn.com                         8000
japoname.com                             3000
jarz.com                                27000
jasminetame.com                         10000
jasmyne.com                              6000
jat2.com                                11000
jatmatrimonial.com                       3000
javabike.com                             9000
javajar.com                             17000
javj.com                                26000
jayashreetravels.com                     4000
jaydabrook.com                           5000
jcdp.com                                24000
jdtools.com                              4000
jehona.com                               5000
jerkkit.com                              3000
jesmine.com                              3500
jessicarichards.com                     10000
jeuxjeuxjeux.com                         9000
jkpi.net                                 3000
jobpaca.com                              6000
jobpartner.com                           8000
jobsa.com                                6000
jobsnatch.com                            5000
joethejeweler.com                        3750
johnnyo.com                             10000
joinmoney.com                            5000
jokerxharley.com                         6000
jokesinhindi.com                         9999
jollycamping.com                         5000
jordan11.com                             7700
joyjob.com                               8000
jshomes.com                              7500
jsoi.com                                14000



                                EXHIBIT A
           Case 8:19-bk-08638-CPM      Doc 430-1   Filed 09/03/20   Page 42 of 87


juegosinflables.com                        3800
juegoslibres.com                          11000
jugoslovenka.com                          11000
jumairah.com                               6000
jumpi.com                                 35000
justingguitar.com                          4000
justwantsex.com                            8000
justwrite.org                              4000
juvenil.com                                9000
kangaroocards.net                          5000
kaoma.com                                 22000
kathamagazine.com                          5000
katmovies.com                              6000
katrinahot.com                             5000
kaweb.com                                 16000
kazakhstan.net                            58000
kcjewelry.com                              4000
keekee.com                                80000
keithherring.com                           2500
kennismusic.net                            5000
kenyanationalexaminationcouncil.com        4000
kenyanporn.com                             6000
keretaapiindonesia.com                     6000
key2fitness.com                            3000
keyz.net                                   7000
kgindustries.com                          10000
kham.com                                  12995
khoailac.com                               5000
kickflips.com                              5500
kidpic.com                                13000
kidpit.com                                 6000
kidsastronomy.org                          9000
kidsgo.com                                37000
kidsrkids.org                              3300
kidzon.com                                 3000
kikos.com                                 16000
kilimanjarosafaris.com                     9000
kindcopy.com                               6000
kinesology.com                             3500
kingauthor.com                            23000
kingchile.com                             10000
kingslakeuniversity.com                    5000
kingstock.com                             20000



                                      EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 43 of 87


kinguniversity.com                      6000
kinked.com                             96000
kinkedin.com                            6000
kinkfamily.com                          3000
kinkytoys.com                           7000
kirtasbooks.com                         7000
kissair.com                             6000
kjaerhusaudio.com                       4000
klclassifieds.com                       3000
kmht.com                                5000
kniting.com                             9000
knitknit.com                            7250
kolacki.com                            11000
koreanwomen.com                         9000
kosirani.com                            8000
kpse.com                               29000
krishnatravels.com                      6000
krme.org                                4000
krogor.com                              8000
kudurdum.com                            8000
kumarsanusong.com                       4000
kuncigitar.com                          5000
kungfucatfights.com                     4000
kurdishsex.com                          9000
kurdwomen.net                           5000
kwentongkalibugan.com                   9000
kybshock.com                            9000
labequipments.com                       8000
labordoula.com                          5000
laborghini.com                         11000
labtabs.com                             3000
labtop.org                              8000
laconfidential.com                     61000
ladiesinthailand.com                    5000
lagubarat.com                          12000
lagumalaysia.com                       10000
lakearea.com                            7000
landlord-tenant-online.com              6000
laperlanegra.com                        5500
larsentourbo.com                        4000
lastmusic.com                          10000
lastweekend.com                         8999
latinadate.com                          5000



                               EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 44 of 87


lattitude.com                          10000
launcher.org                            8000
laundryqueens.com                       4000
lavaelectronics.com                     4500
lawholesale.com                         7000
lawschool.us                            6000
lawsonrealty.com                        4000
lawyeronline.com                      118000
lawyers.us                             40000
layapa.com                              3000
lazarus.net                             4850
lazyjacks.com                           7000
leafbag.com                            30000
learing.org                             3000
leasetakeover.com                      11000
leatherbook.com                         8000
led-o.com                               2500
left4dead.com                           8000
lemaxcollectables.com                   2500
lenceriasexy.com                        5499
lendaloan.com                           8500
lenderloan.com                          7000
lendscape.com                           9000
leveractionguns.com                     8000
lexingtonsteel.com                      6000
lgcstaffing.com                         5000
lichomeloan.com                         3000
lifesmarts.com                         24000
lightbike.com                          20000
lightng.com                             4000
lightningcontrollers.com                6000
lihp.com                               23000
likd.com                               19000
lillestrom.com                          5500
limpdick.com                            5000
lindabronson.com                        5000
lindelectronic.com                      6000
linesmaker.com                         11000
linuxforum.net                         10000
liquidpantyremover.com                  8000
littletreasure.com                     11000
liveasianodds.com                      12000
livechatadult.com                       5000



                               EXHIBIT A
          Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 45 of 87


liveindallas.com                       4000
LiveinNewYork.com                     15000
livelake.com                          15000
liveprivatesex.com                     2750
livingprayer.com                       5000
llbn.com                               8000
loans.us                              20000
loansguru.com                          2000
localadvances.com                      4000
localbids.com                         14000
locataire.com                          9000
lofibeats.com                          3000
logoquiz.com                          12000
lonliness.com                         10000
loopgames.com                         18000
lordofwar.com                         40000
loshan.com                             5000
losingbellyfat.com                    10000
losmejoresvideos.com                  21000
lostfilm.com                          29000
lottry.com                             8000
loveisgood.com                         3000
lovelydarkladies.com                   4000
loveshayari.com                       21000
lsd.org                              106000
lttr.com                              30000
lujoaccesible.net                      5000
luluah.com                             4000
lumines.com                           50000
luxestyle.com                         18000
lwk.com                              150000
macksautosales.com                     3300
madajob.com                           10000
madbids.com                            6000
Madgear.com                           20000
madisonauto.com                        5000
madisonmason.com                       6000
madmaths.com                           3600
madminutemath.com                      6000
magiccasino.com                       15000
magicdvdcopier.com                     9000
maharashtrapolice.com                  7000
mailtools.com                          7000



                              EXHIBIT A
          Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 46 of 87


majam.com                              5000
makaanwala.com                         4000
makbuz.com                             7000
makeapiechart.com                      2750
makelele.com                          10000
maketing.com                           7000
makulit.com                           11000
malayalammovi.com                      8000
maledesires.com                        4000
malluporn.com                          8000
maltagifts.com                        12000
malusex.com                            7000
mamasita.com                         246000
manages.com                           50000
manch.com                             50000
manchesterunited.org                   5000
maneken.com                            9000
mangaanime.com                         7000
manifesto.net                          9000
mapmonkey.com                          9000
maquinariapesada.com                  10000
marblehaus.com                         5000
marcdorcell.com                        4000
margaritaisland.com                    7800
marisela.com                         250000
marketbay.com                          7000
marketing-2000.net                     6000
marketingchallenge.com                 5000
marketingdatascience.com               9000
martial.com                          160000
masautos.com                           9000
masonboots.com                         2500
masonicgifts.com                      10000
massagefactory.com                    11000
masterbat.com                          9000
mastercue.com                         10000
matchstats.com                         4000
mathmatical.com                        9000
matures-acts.com                       5000
mbf-microwave.com                      3000
mc2engineeringsoftware.com             5000
mcdtenders.com                         3000
mcmk.com                              31000



                              EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 47 of 87


mdautomotive.com                       14000
mduuniversity.com                       4000
mediatefirst.com                        7000
medievalweapons.com                    11000
mediteranean.com                       16000
medresident.com                         3900
meete.com                              64999
megaband.com                            4000
megahd.com                              4000
megatube.com                           40000
megumi.com                              3000
mekc.com                               24000
meliabenidorm.com                      12000
meliorate.com                          22000
melodyclothing.com                      5000
members-lounge.com                     10000
men.us                                 35000
mensfashon.com                          4000
mensleatherjacket.com                  16000
mentalhealthcare.org                    2000
mercadolibrecolombia.com                9000
mercanrecruitment.com                   6000
merithealth.com                         7000
meshoes.com                             2000
metabolismdiet.com                     11000
metalglass.com                         11000
metalspinning.com                     125000
meteorlighting.com                      9000
metfood.com                             6000
methaddicts.com                        13000
metrogov.com                            3000
metrohotelsydney.com                    7000
metropolitanafm.com                     5000
miame.com                               4500
miamiawnings.com                        2750
miamihomefinder.com                     3000
microboss.com                          10000
micropad.com                            6000
midaz.com                              11000
midsports.com                           4900
midwestisbest.com                       4000
mikearmstrong.com                       3000
mikemansfield.com                       5000



                               EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 48 of 87


milanno.com                            12000
militarycreditcards.com                 4000
militaryheadgear.com                    9000
militarypolicegiftshop.com              4000
militarysavings.com                    23000
milkandcereal.com                       8000
millersgym.com                          3000
millersphotolab.com                     3000
millerweldingmachine.com                2000
milltec.com                             5000
minae.com                               6000
minarts.com                             2000
miniclim.com                            6000
minimatch.com                          65000
minimints.com                           9000
minitalk.com                            4000
minkblanket.com                         3750
mino.tv                                 6400
mintautosales.com                       5000
miperfil.com                           15000
miraclediets.com                        6000
mirandarights.com                      21000
misfamosas.com                         11000
missmode.com                            6000
mistergadget.com                       55000
mistresskim.com                         6000
mistressroksana.com                     2300
mitchl.com                              3000
mixbag.com                              5000
mixdj.com                              23000
mixeco.com                              9000
mixmasala.com                           6000
mjhl.com                               60000
mkgames.com                            10000
mlmtips.com                            10000
mlmy.com                               11000
mncjob.com                              3000
mobgo.com                              11000
mobile23.com                            6000
mobile91.com                            3700
mobilemarketingpro.com                  7000
mobilhomesforsale.com                   4000
mobilmurah.com                          8000



                               EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 49 of 87


mocoins.com                             5000
modatrend.com                           4000
modernstyling.com                       5000
modrenfurniture.com                    11000
mohem.com                               5000
mojofile.com                            3000
moladesign.com                          3000
molaki.com                             20000
moldrelief.org                          3400
momsexson.com                           6000
momsmomsmoms.com                        3000
moneyplussaver.com                      5000
monobloco.com                          10000
monolisa.com                            4700
monsterm.com                            3550
monstershare.com                        5000
montakhab.com                           8000
montgomeryfire.com                      3200
monthclub.com                          15000
montrealbartending.com                  6000
montrealwrestlingleague.com             4000
moomsex.com                             5000
moracco.com                             9000
more.bet                                7000
mortgageplanners.com                    6000
mothertobe.com                          6000
motoracing.com                         75000
motorbalap.com                          2750
motoringclassics.com                    2000
mountainfitness.com                    12000
mountin.com                             6000
movetorent.com                         12000
movieshow.com                           6000
moviesnxs.com                           5000
moviesvideos.com                        9300
mp3lovers.com                           4000
mp3ru.com                               3250
mptc.org                                4200
mrfoam.com                              5000
mrgolfcart.com                          8000
mrhelper.com                           11000
mriz.com                               15000
msbte.org                               6000



                               EXHIBIT A
             Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 50 of 87


mslandforsale.com                         6000
msoffice2010.com                          6000
msusurplus.com                            8000
mtnlmumbai.net                            3000
mtor.com                                110000
muance.com                                7500
mudjeans.com                              6000
mudlife.com                               9000
mueblesdico.com                           8000
mufflershop.com                          20000
mula.org                                 11000
mummyporn.com                             2750
mumy.com                                 30000
mundomusical.com                          2500
mundonoticias.com                        30000
mundoonline.com                           7000
munimixco.com                             2750
musicdownlode.com                         2750
musiclib.com                              7000
musicscore.org                           15000
must.org                                 61000
mutaulfunds.com                           7000
muture.com                               10000
myage.com                                18000
myanmarmagazine.com                       2000
myanmarpoem.com                           5000
mybabysittingteens.com                    5000
mybankcard.com                           22000
mybigbrandrewards.com                     6000
mybuisness.com                            6000
myfantasies.com                          16000
myfreebooks.com                           6000
myfreesite.net                            5000
myhebrewname.com                          6000
myheels.com                               9750
myhomeshow.com                           12000
myia.com                                 16000
myjenny.com                               7000
myjizz.com                               18000
mykindmom.com                             2500
myleadspro.com                            4000
mylivesex.com                            16000
mymemberbenefits.com                     22000



                                 EXHIBIT A
          Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 51 of 87


myncl.com                             27000
mypctools.com                          3800
mysex.org                              5000
mysextv.com                            7000
mysexywebtv.com                        8000
mysterymachine.com                    54000
mythologist.com                        9000
naaca.com                             29000
nabb.org                              10000
nadeemsarwar.com                       9000
nadinola.com                          11000
naga.org                               3000
naijaladies.com                        5000
naijaonline.com                        5300
nailfungus.org                         5000
nailprinting.com                       9000
nailteck.com                           9000
najbolji.com                           5000
namaanak.com                           7000
namastey.com                          12000
nanopaint.com                          7000
napd.org                               7000
naplescharters.com                     3000
napolion.com                           5000
narayanacollege.com                    3019
nasap.com                             11000
nasat.com                              7500
nasque.com                             7000
natch.com                             70000
nathanial.com                         13000
nativewarrior.com                      7000
naturalwoolrugs.com                    3000
naturesoils.com                        5000
natuzzifurniture.com                   7000
naughtyamericasex.com                  5000
naukariindia.com                       5000
nauvoolegion.com                       2500
navigatio.com                          5000
navjyoti.com                           8000
navman.net                            10000
navodayaschool.com                    15000
nbfashion.net                          3000
ncgo.com                              33000



                              EXHIBIT A
          Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 52 of 87


nclexexam.com                          8500
ncspn.org                              5000
ncua.org                              10000
needdate.com                          12000
needee.com                            10000
nelabs.com                             3000
nepaladventuretreks.com                4000
nepalifood.com                         4999
nepalrastrabank.com                    9000
nesco.org                              6500
netlog.org                            46000
netvideosgirls.com                     9000
neuropathia.com                        7000
nevadahomebuilders.com                 6000
nevda.com                              5000
new-contortion.com                     5000
newburyhomes.com                      16000
newchristian.org                       3000
newkannadasongs.com                   12000
newmexicomagazine.com                  7000
newnepal.com                           7000
newpornstar.com                        3432
newportcharters.com                    2430
newsbd.com                             8000
newschronicle.com                      5000
newspapar.com                          2750
newsportcars.com                       5500
newvisionuganda.com                   14000
newyorkfoundling.com                   7000
newyorkmix.com                         7900
nextbible.org                          2000
nextlevelbaseball.com                  4750
nfpa101.com                            2750
ngit.com                              14000
nhactrutinh.com                        8000
nhsp.com                              20000
nicholaspiramal.com                    8000
nickmanning.com                        8000
nicourses.com                          3500
nidaye.com                             8000
nifl.org                               5900
nigeriacustoms.org                     4000
nigerianewpaper.com                    2000



                              EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 53 of 87


nigerianmovie.com                      14000
nightclubbing.com                       8000
nightfuck.com                           4000
nilab.com                               6000
ninni.com                              11000
nisit.com                              41000
njfamilicare.com                        3000
njpa.com                                7500
njstaterefund.com                       6000
nmnh.org                                4000
nnnnnnn.com                             7500
nobal.com                              39000
noblegas.com                           28000
noexcuses.net                           8000
nokiri.com                              5000
nola.org                                9500
nonitools.com                           2545
noraistrefi.com                         9000
norpol.com                              6000
nostalgija.com                        333000
notbook.com                            14000
notwest.com                             2000
nouf.org                                6000
novahouse.com                           8000
novaorganics.com                        5000
novelwriter.com                        14000
nsca.net                               55000
nsic.com                               30000
nt6j.com                                5000
nubianbeauty.com                        6000
nuclearman.com                          7500
nudebollywoodpics.com                   3000
number19.com                            4000
nunya.biz                               6000
nursesuccess.com                        4275
nurseszone.com                          3000
nursingcourses.com                     84000
nursingwork.com                         9000
nurturing.com                         278000
nuruguru.com                            3500
nutritionking.com                       3499
nuts.net                              184000
nx10.com                                4500



                               EXHIBIT A
          Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 54 of 87


nycrent.com                            6000
nyje.com                              30000
nyscollections.com                     3300
oaklanddui.com                         6000
oasisconstruction.com                  9000
oasisradio.com                         9000
oasisrvresort.com                      6000
obatkuat.com                          12000
oceansixteen.com                       7500
ocollection.com                        4000
oders.com                              6000
odest.com                             11000
odiosas.com                            5000
odresnuevo.com                         4000
odrsurveys.com                         4000
ods.co                                 8000
oen.tv                                 2000
offshorepharma.com                     7000
ohnut.com                              5700
oilcan.com                            70000
oilshop.com                            4000
oilsistem.com                          9000
ojio.com                              31000
oldmangay.com                          6000
olypmic.com                            6000
omafiets.com                          12000
omahacondos.com                        7000
omish.com                             11000
onb.com                              200000
onderwerp.com                          9000
one-voice.com                          5000
onefullmovie.com                       9000
onetalent.com                          9000
onlinecookinggames.com                 3000
onlineforextrade.com                   3000
onlinereviews.com                      6000
onlinerooms.com                        6000
onlynews.com                           4000
onlyoutboards.com                      3000
onsitecomputing.com                    2000
onvacationsanandres.com                3000
openbadges.com                         7000
opencheck.com                         31000



                              EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 55 of 87


openw.org                               3500
oraoha.org                              4000
oregonwire.com                          3400
origama.com                             6000
ortakoy.com                             8000
oscarmotors.com                         3000
osem.com                               10000
oshnet.com                              5000
osteoequine.com                         4000
otsos.com                              12000
ourselves.com                         143000
overload.org                            7499
overseasjobsexpress.com                 4000
overwhelmed.com                       150000
ownerbuilt.com                          5000
oxfort.com                              9000
oxmx.com                               13000
oysterbay.com                         150000
ozcycles.com                            2000
ozdere.com                              9200
ozok.com                               16000
pacificsourcehealthplans.com            6000
pacificspice.com                       11000
packettracer.com                       10000
pacuba.com                              3000
padmahotel.com                         11000
pageantgowns.com                        9000
pageminder.com                          5000
paidtoclicks.com                        3500
paidtoreademail.com                     6000
paisley.co                             11000
pakdate.com                            10000
pakistanisexymovies.com                 2200
pakistantime.com                       15000
pakteam.com                             5000
pandadog.com                            8000
pandafree.com                           4000
panday.com                             42000
panditji.com                           14000
pantograph.com                         22000
paperdom.com                            7000
paperline.com                          11000
paprica.com                            11000



                               EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 56 of 87


paracho.com                             8000
paragraphorganizer.com                  5000
parkmodelrv.com                        10000
parrisislandrentals.com                 3000
partsdoctor.com                        43000
partyfriends.com                        7500
partyjunction.com                       5750
partystartshere.com                     4000
parv.com                               35000
pascocountyschools.org                  6000
pashmina.org                            7500
passhairtest.com                       10000
passiveagressive.com                   10000
pastatecivilservice.com                 6000
pastorchris.org                         7000
patriotic.com                         340000
patriotprovisions.com                   4000
pattu.com                              23000
pawnsex.com                             3000
payforyou.com                          15000
payneairconditioning.com                2220
paynoworpaylater.com                    3500
payyourticket.com                       8000
pcg.us                                  6000
peaceloveyoga.com                       5000
peacework.com                           5000
pearlgrandfatherclocks.com              4000
peepshowmag.com                         7000
peerlist.com                            6250
pegasusairline.com                      6000
pekin.org                               7000
pelicanstatecredit.com                  3600
peliculasnuevas.com                     8000
pellican.com                            6000
pemdas.com                             26000
pendlay.com                             5000
pensacolaproperty.com                   8000
pensionhanada.com                       5000
perawat.com                            12000
perceptionkayak.com                    10000
perfect-zoo.com                         5000
perfectmemories.com                    36000
perfumeshoppe.com                      15000



                               EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 57 of 87


perkinrestaurant.com                    4000
permier.com                             8000
perreo.com                             49000
perrychamber.com                        3500
persiangrill.com                       14000
personaltrainingcourses.com             8000
pestcontroldepot.com                    3000
petadas.com                            28000
petardadas.com                          6000
petasdas.com                            3150
petcare.org                            10000
petcontainmentsystems.com               6000
petmonkey.com                          16000
petprofessionals.com                    5000
petrocorp.com                          12000
petvet.net                             14000
pharma-sales.net                        6000
pharmaceuticaljobs.org                  3000
philantropic.com                        4000
phim.net                               34000
phimbo.net                              7000
phimsexy.com                           13000
phionex.com                             2565
phlevel.com                             8999
phoenixcasino.com                       9000
phoenixchurch.com                       2750
phoenixlights.com                      12000
phoenixswimlessons.com                  4000
phonetap.com                           65000
photo-editor.net                        3000
photo163.com                            4000
photobouquet.com                        8000
physicaltherapyprograms.com             8000
physicianlifeinsurance.com              4000
physiciansdrugreference.com             5000
physiotherapyexercise.com               6000
picfree.com                             7000
picktures.com                           5000
picollator.com                          4000
picutre.com                             6000
piff.com                               20000
pigy.com                                7500
pilipinoscandal.com                     3000



                               EXHIBIT A
          Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 58 of 87


pillindentifier.com                    2499
pilljoy.com                            4000
pimke.com                              9000
pimpstar.com                           3000
pinayscandals.com                     10000
pinaysexvideos.com                     6000
pinecabins.com                        10000
pinkelephantpension.com                5000
pinkpanty.com                         16000
pinkworldporn.com                      5000
pinkyass.com                           7000
pinkygames.com                         4500
pinkyporn.com                          3900
pinoysexstories.com                    8000
pirateonline.com                       5000
pisaca.com                             5999
pittcc.com                            10000
pitty.com                            125000
pixelgame.com                         12000
pizzacoupons.com                      20000
pjwines.com                            3000
pkmobile.com                           5900
placementcell.com                      7000
plaindealernewspaper.com               7000
plainviewfarm.com                      6000
planeline.com                          7000
planeteva.com                          6000
planetpluto.com                        7976
planetsecurity.com                     9000
plantplans.com                        11000
plaris.com                             3000
plateandplatter.com                    2499
play4good.com                          4500
playbox.com                           19000
playbox.net                            6000
playpals.com                           9000
playshow.com                           5000
plazainn.com                          17000
plesure.com                            7000
pngsex.com                            11000
pocketedition.com                     28000
pocketpets.org                         6000
poconoes.com                           7000



                              EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 59 of 87


podcastmania.com                        2000
podeum.com                              7000
podp.com                                9000
podpub.com                              6000
pointofsalesystem.com                   9995
pokerinsurance.com                      8000
polates.com                             5000
poldark.com                            17000
policianacional.com                    24000
policianacionaldelecuador.com           7000
polland.com                             9000
polys.com                              42000
pontebella.com                          6000
poobot.com                              3500
poolsales.com                          11000
poppoppop.com                           5000
porch.net                              45000
porn.net                              493000
porn15.com                              3969
porn4couples.com                        2750
porn99.com                              8000
porn999.com                             4200
pornagent.com                           5000
pornation.com                          10000
porne.net                              20000
pornfideliti.com                        2200
pornfreevideo.com                       8000
porngator.com                           3700
porngaysex.com                          6000
porning.com                            18000
pornio.com                              7000
pornmall.com                           12000
porno3gp.com                            3200
pornodog.com                            5000
pornoextremo.com                        5000
pornotica.com                           2750
pornsexi.com                            2750
pornshare.com                           9000
porntica.com                            3000
portalingles.com                        3000
portlandbeerfest.com                    2500
porvideo.com                            3000
positivedogtraining.com                 6000



                                EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 60 of 87


possie.com                              8000
postafree.com                           6900
postaljobs.com                         14000
postingsonline.com                      4000
potteryfactory.com                      3500
pourquoi.com                            6000
povlives.com                            5000
power.us                               16000
powerlessons.com                        3700
powerports.com                          6000
practicalfishkeeping.com                7000
pragtifurniture.com                     5000
pramugari.com                          25000
pressconference.com                    35000
prettyyards.com                        10000
prianka.com                            12000
priceshow.com                           7000
pricesofcars.com                        5000
primalife.com                          13000
primarycashadvance.com                  4000
primeassets.com                         4000
primeplacement.com                      4000
princesshouses.com                      7000
princessisland.com                     16000
printingequipment.com                  20000
printingmachinery.com                   5000
printuniverse.com                       6500
privatecuties.com                       7000
prmap.com                              34000
promls.com                              9000
promolnk.com                            8000
promosweeps.com                         6000
pronpron.com                            4000
propertyconcierge.com                   8125
propety.com                            14000
prophetshoes.com                        6000
proromance.com                          7000
protfolio.com                           4375
protocolluggage.com                     6700
proudnigeria.com                        5000
providerenrollment.com                 11000
proxyfier.com                           6000
proxyk.com                              4000



                               EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 61 of 87


prpm.com                               30000
ps8.com                                17000
psychedelicmushrooms.com                8500
psychobitch.com                         9000
psychrometer.com                       15000
puckyou.com                             4500
pugly.com                               8000
punezp.com                              8000
punjabishayari.com                      6500
punjabiuniversitypatiala.com           10000
pupl.com                                7500
pureandfresh.com                        4000
purematuresex.com                       6000
pussyforme.com                          3000
pustaka.com                            12000
putasguarras.com                        8500
pwcabletray.com                         9000
pwsolutions.com                         8000
pyweb.com                               5000
qbxt.com                               10000
qizlar.com                             21000
qouizel.com                            11000
qpeg.com                                9999
qtis.com                               26000
qualitaly.com                           8400
qubic.com                              40000
quechup.com                             7000
queenmarry.com                          6000
questgame.com                           5000
questionair.com                         8000
questtours.com                          4499
quickhill.com                           8000
quiltersgarden.com                      5000
quirkygifts.com                        30000
quitsmokingpot.com                      4299
quizbuzz.com                            4000
quizhunter.com                          4000
quorumcreditunion.com                  12000
qwerty.net                             64000
rabite.com                              6000
racontre.com                            7000
radio.us                                7000
radiojornal.com                         6000



                               EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 62 of 87


radiotelecaraibe.com                    6000
rador.com                              10000
rafanadal.com                           8000
raic.com                               34000
raimondi.com                          156000
rainmate.com                           20000
raisedfloor.com                        11000
rajagiri.com                            9000
rajasthansex.com                        7000
rajasthanunivercity.com                 2000
rajasthanvidyapeeth.com                10000
raleighnchomes.com                      6000
raliway.com                             3800
randomsabers.com                        2000
rangercbradio.com                       3000
rap4life.com                            4500
rapheal.com                            20000
rappahannockregionaljail.com            2750
ratemyroom.com                         15000
ratnakar.com                            5000
rawthumbz.com                           4000
rawwood.com                            10000
rdate.com                               7000
rdw.org                                66000
read2menow.com                          5000
ready2pop.com                           4000
readymadeframes.com                     6000
readymaid.com                           8000
realestateofflorida.com                 9000
reallybadcreditloans.com                2750
realmuscle.com                          4000
realotor.com                            6000
realsexdate.com                         3600
realstatenj.com                         2750
recruitmentnews.com                     5000
recupe.com                             12000
recuriter.com                           7000
recycledconcrete.com                    3500
redcarpetinnhotel.com                   2400
redcast.com                             8000
reddle.com                             22000
rediss.com                             10000
reditus.com                             6000



                               EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 63 of 87


redive.com                              2000
redlinemotorsports.com                  7500
rednude.com                             4000
referrallink.com                       17000
refinancing.net                       208000
reggy.com                              30000
regiment.com                           50000
region8.com                             9000
registereddietitian.com                 5000
registretion.com                        3200
rehomes.com                             9995
reimbursement.com                     190000
reinassance.com                        10000
rejected.com                          140000
remotedestop.com                        6000
rench.com                              10000
renewskin.com                          20000
renjuclass.com                          3000
renofix.com                             2000
rentababy.com                          12000
rentalhouseing.com                      3000
rentathug.com                           3000
rentawebsite.com                       22000
rentmexico.com                          4865
renue.com                              15000
reoc.com                               22000
reptilelabour.com                       8000
rescued.com                           220000
reseach.com                            12000
researchkits.com                        7000
resepkue.com                           39000
resi.net                                4000
resign.com                            120000
retailbrandprize.com                    4000
retailreportcard.com                    4000
retriver.com                            8000
retrodesigns.com                        7000
revalution.com                          4200
reversediabetes.com                    10000
revistamujer.com                        7499
reward1.com                             3800
rewinddesign.com                        4000
rexbookstore.com                       13000



                               EXHIBIT A
              Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 64 of 87


rexroth-mecman.com                         3000
reytech.com                               17000
reza.info                                  2750
rezbands.com                               6000
rezki.com                                 32000
rflp.org                                   2750
rgbb.com                                  11000
rgpv.org                                   5000
rhad.com                                  21000
rhonda.net                                 8000
ricecafe.com                               8000
ricksusedautoparts.net                     4000
riflecase.com                              7500
rightabouthere.com                         7000
rimjob.net                                 7500
risi.net                                  56000
rjgf.com                                  12000
rlworld.com                               10000
rmphoto.com                               10000
rncourses.com                             11000
roads.org                                 60000
robbieknievel.com                          3250
robosapien.com                            13000
robotfactory.com                          24000
robrt.com                                  9500
rockeyboot.com                             4000
rockhoundnotes.com                         5000
rockiestickets.com                         7000
rockmysoul.com                             6200
rodhockey.com                              7000
rohff.com                                 56000
roitech.com                               15000
rojgar.com                                10000
roketmail.com                              6000
rokets.com                                 3000
rollcages.com                             19000
rollercaster.com                           9000
romagnoli.net                              6000
romanceramic.com                          14000
romanticdating.com                         6000
romsms.com                                 3000
roomsters.com                             15000
rootme.org                                10000



                                  EXHIBIT A
           Case 8:19-bk-08638-CPM    Doc 430-1   Filed 09/03/20   Page 65 of 87


rosaceatreatment.com                    46000
rosevelt.com                             5000
rotigs.com                               3300
royality.com                            10000
royaloaksapartments.com                  8000
royalrent.com                            5000
royalwatch.com                           5000
royalwinterfair.com                      8000
rpmauto.com                             15000
rpmservice.com                          11000
rrtf.com                                18000
rtatest.com                              9000
rtl7.com                                 6000
ru4rent.com                              3000
ruboys.com                               3000
rummyads.com                             4000
runninggirl.com                          6000
runningmusic.com                         6000
runwaydresses.com                        8200
ruralacreage.com                         4000
ruserv.com                               3000
russberry.com                            4000
rusticfurnishings.com                   11000
rusticlife.com                           9000
rvnet.org                                2500
safesale.com                            22000
safetyroad.com                           4000
saffat.com                               5000
sakori.com                              25000
salemyhouse.com                          8000
salesassociate.com                      15000
salesgrowth.com                          6000
saleswisdom.com                          2620
salmonrecipes.com                        9000
salonassistant.com                      12000
salopesobeses.com                        4000
sanaz.com                                4000
sanbernardinohousingauthority.com        4000
sandflats.com                            9000
sandiegoaccidentlawyers.com              3000
sandiegocondo.com                        9000
sangaiexpress.com                        6000
sangeethamobile.com                      3000



                                    EXHIBIT A
            Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 66 of 87


sanikschool.com                          3000
sanjeevkumar.com                         7000
sanmarco.com                            40000
sanskritdocuments.com                    6000
saopaulomania.com                        6300
sap.tv                                   9000
sarahyoung.com                           5500
sari-roto.com                            3000
sarilar.com                              8000
sask411.com                              3000
sastenal.com                             5000
satbara.com                             14000
saudemental.com                          5900
saunalife.com                            2499
savehome.com                            10000
saver.co                                12000
savethedatewedding.com                   5000
savvyequipment.com                       3000
saxgame.com                              3200
saxmove.com                              5000
saxvideos.com                            6000
saxxxx.com                               5000
saylorvillemarina.com                    3000
sayta.net                                3000
sbfollow10.com                           6000
sbfurniture.com                          7000
sbieducationloan.com                    11000
sbiinternetbanking.com                  12000
sbimanning.com                           5000
scarlethomes.com                         3000
scarsymmetry.com                        10000
sceam.com                                3575
sceince.com                             10000
schneiderpens.com                        4000
scholarshipabroad.com                    8000
school-bus.org                           2000
schoolbackpacks.com                     34000
schoolgirlfever.com                      4000
schoolsfinancialcreditunion.org          4000
schoolxxx.com                           10000
sciences.net                            22000
scotiabank.net                           5000
scotish.com                              8000



                                  EXHIBIT A
           Case 8:19-bk-08638-CPM       Doc 430-1   Filed 09/03/20   Page 67 of 87


scottkaye.com                               6000
scottsdalestadium.com                       7000
scout.net                                  70000
scoutshonor.com                             5000
screamqueens.com                           12000
scroogle.com                                5000
sdasingle.com                               3000
sdie.com                                   22000
sdpc.com                                   22000
sdsb.com                                    7500
se55.com                                    9000
seafoodrestaurant.com                      40000
seapower.com                               11000
searching.com                             375000
seatea.com                                 10000
secert.com                                 63000
secondbase.com                             32000
secretariaderelacionesexteriores.com        4000
secretdiet.com                              4000
secretoflife.com                            7000
secureix.com                               15000
securityalert.com                          30000
seer.co                                     5000
seguroselaguila.com                         4000
seige.com                                  97000
seksxxx.com                                 5000
selectoils.com                              6000
sellbooksback.com                           3000
sellerofdreams.com                          3200
sellmeyourcar.com                           9000
sellmyhouseonline.com                       7999
sellmyhousequick.com                        6000
selonger.com                                9000
semuadisini.com                             3500
seniorita.com                               9000
seniorphotographer.com                      7600
seniorsforseniors.com                       6000
sentience.tv                                4000
sentirsebien.com                            7000
seodominator.com                            6000
seperate.com                               11000
seperationanxiety.com                       5000
sereslibres.com                             8000



                                       EXHIBIT A
          Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 68 of 87


servicepayments.net                    2750
servicesticker.com                     7000
sestv.com                             12000
setindex.com                           7000
setthu.com                             2750
sevenline.com                         20000
sevenmusic.com                         7777
sex.net                              617000
sexbravo.com                           6000
sexgamestoplay.com                     3000
sexirane.com                           4000
sexkahani.com                         10000
sexkhmer.com                           8000
sexmehard.com                         12000
sexmuvi.com                            5000
sexosur.com                            5000
sexshare.com                          20000
sexsivideo.com                         4000
sexstyle.com                          23000
sexsxxx.com                            7000
sextub.com                             7000
sexvedio.org                           3500
sexvideox.com                          9000
sexybigbooty.com                       7000
sexycouple.com                         6000
sexyfreevideo.com                      9000
sexyfull.com                           5000
sfmarine.com                           4700
sgcar.com                              3499
shadypark.com                          9000
shaker.net                            58000
shangrilamactan.com                   11000
shapsmovies.com                        2750
sharedfile.com                        27000
sharehost.com                         27000
shareporno.com                         5000
sharet.com                             5000
shawarma.net                           5700
shestyle.com                          15699
shia.info                              3000
shindlerslist.com                      8000
shipbreaking.com                      70000
shiprecycling.com                     22000



                              EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 69 of 87


shirtsandtees.com                       4000
sho.tv                                  7000
shoefetish.com                         16000
shoegame.com                            9000
shoes24.com                             4750
shop19.com                              9000
shopholden.com                          6000
shortnessofbreath.org                   2000
should.com                            110000
showerpanel.com                         7000
showipaddress.com                       7000
showmestats.com                         4000
showmovies.com                          5000
shrimpscampi.com                      115000
shuffledance.com                        6400
shusha.com                             40000
siddu.com                               5000
sigelcues.com                           4000
signexpert.com                          6000
siliconwave.com                        12000
silverrepair.com                       11000
silvertrend.com                        29000
sim-unlock.com                          6000
simpletaxrelief.com                     4000
simplyjewelry.com                       8000
sinemesarp.com                          3500
singapore4d.com                         4500
singelmuslim.com                        2000
singlepolice.com                        5000
singlesonly.com                         9000
sinjap.com                              8000
siratabeachresort.com                   9000
siripearls.com                          4500
sitfit.com                              3000
siulaw.com                              6000
sivaris.com                             6500
siwap.com                               3000
sixvidio.com                            4000
sizegenetic.com                        11000
skark.com                               5000
skatebored.com                          5600
skatecam.com                            3000
skateplexusa.com                        5000



                               EXHIBIT A
          Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 70 of 87


skinbeautyclinic.com                  11000
skipoles.com                          26000
skyairways.com                         7845
skyroch.com                           10000
skytechimages.com                      2563
slamscan.com                           2750
slayerparis.com                        7000
sleeprest.com                          6650
slimrx.com                             4000
slotmania.com                         20000
slutorama.com                          6000
smallco.com                           14000
smartcnc.com                          14000
smartreachmedia.com                    6000
smiles.org                            65000
smileystuff.us                         6000
smithtools.com                         5900
smithtoys.com                          9000
sndy.com                              37000
sneakerville.com                       3995
snickerworkwear.com                    7000
snse.com                              29000
snugger.com                           78000
sobes.com                              6000
socceraccess.com                       8999
soccermatch.com                        4000
sockdog.com                            7000
socksproxyforum.com                    7000
sodalicious.com                       17999
sodoku.com                            16000
softare.com                            6000
solarguys.com                         37000
somanitiles.com                        6000
somoa.com                             50000
sonalikatractor.com                    4000
songsindian.com                        4000
sonicom.com                           12000
sooccer.com                           10000
soport.com                             7000
sorteo.com                           108000
souceforge.com                         7000
soulfoodradio.com                      7000
soundrx.com                            3000



                              EXHIBIT A
           Case 8:19-bk-08638-CPM      Doc 430-1   Filed 09/03/20   Page 71 of 87


soundwinds.com                             4000
southernmostdiving.com                     5000
southerntimber.com                         5000
southernvittles.com                        4000
southindianjewellery.com                   5000
southmp3.com                               6000
southwesternchristianuniversity.com        6000
souvenirs.com                             95000
soyo.org                                  26000
spacenerd.com                              9999
spacewizard.com                           18000
spaicejet.com                              3000
spamhole.com                               3000
spankzilla.com                             3600
sparadise.com                              5000
sparklingponds.com                         2200
spaygeorgia.com                            3000
specialbilar.com                           4000
speckledtrout.com                          5000
speedly.com                               17000
speicejet.com                              7000
spicejetair.com                            3000
spicetjet.com                              3000
spils.com                                  3000
spiritclothing.com                         9000
spiritusmedia.org                          2750
sporet.com                                 5000
sportclothes.com                          14000
sportmotor.com                             4000
sportr.com                                 8250
sportspulse.com                            4000
spotpix.com                                3696
spotrs.com                                 8000
springcreative.com                         7000
springindustries.com                       9000
sprts.com                                 15000
sptime.com                                 3000
spundae.com                                9000
spwd.com                                  10000
spy-software.net                           4000
squeezo.com                               15000
srinagartimes.com                          3000
srjobs.com                                 8500



                                      EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 72 of 87


srmuniversity.com                       7000
stabilla.com                           15000
stackmarket.com                         6000
stacydavid.com                          5000
stairmasters.com                       20000
stanislauscountysheriff.com             3000
starimaging.com                         7750
starstudent.com                         8000
starve.com                            130000
stawberry.com                          11000
steelchair.com                          9000
steelsource.com                         9000
stellarairpark.com                      7000
stevita.com                            18000
stht.com                               11000
stjohnsabbey.org                        6000
stle.com                               34000
stockdata.com                          69999
stockdrivers.com                        4300
stockpredictions.com                   78000
stocksdaily.com                         9000
stocksignal.com                         9000
stokmarket.com                         10000
storecreditcards.com                   20000
storybite.com                           3000
storystuff.com                          6000
stra.biz                                3000
straightpoker.com                       6600
stratplan.com                           8000
strawbalehome.com                       4725
strawberryblonde.com                  190000
streetlatinas.com                       8000
strictlybeats.com                      12000
stuard.com                             10000
stubborn.com                          210000
studio2000video.com                     5000
studiokat.com                           4000
studyabroud.com                         6000
studyguides.org                         4000
studyincanda.com                        5000
stuffformen.com                         4000
stuinfo.com                             6500
stylecorner.com                         6000



                               EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 73 of 87


suadi.com                               6000
sub7.org                               10000
subkuch.com                             4000
subliminal.com                        225000
submitsolution.com                      2750
suboxin.com                             8000
sucide.com                             11000
sudak360.com                            4000
sudantribune.org                        8000
sugarskull.com                         21000
sumerians.com                          31000
summerhouse.com                       110000
summersea.com                          53000
sunramp.com                             3000
sunriseindustries.com                   4000
sunscooters.com                         4000
sunstopper.com                         11000
sunvisors.com                          62000
supercoop.com                           8500
superfacil.com                          6000
superiorappraisals.com                  7000
superiornuts.com                       15000
supermanga.com                          5000
supermilf.com                           4000
superpromo.com                          9000
supert.com                              4000
superwedding.com                        6000
suprimecourt.com                        2750
sureshkumar.com                         7000
suretybondcompanies.com                10000
surfingprizes.com                       9000
surfnet.com                            73000
suribet.com                            13000
surveyheaven.com                        3300
surya.net                              12000
suspects.com                          370000
suspention.com                          4328
susports.com                            5000
sustainabilityproject.org               3000
SwDigital.com                          10000
swear.com                             200000
sweatsuites.com                         7000
sweetbalance.com                        3499



                               EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 74 of 87


swimtrunks.com                         88000
swingercentral.com                      3250
swingerquest.com                        6000
swingerszone.com                        4500
swingsetc.com                           6000
swiss-surnames.org                      5000
swissvillage.com                        9000
swscanner.org                           5000
sxiy.com                                8000
sxsarab.com                             6000
sxss.com                               25000
syair.com                              15000
sybianlinks.com                         4000
sydneynewyeareve.com                    2500
sylviasaint.com                        11000
symetric.com                           30000
symsclothing.com                        8000
sytem.com                               6000
sythe.com                              31000
tabaiba.com                             8000
tabletshotel.com                        8000
tabloidpulsa.com                        6000
tabloidwanitaindonesia.com              4000
taboovideos.com                        19000
tackel.com                             12000
tacticalcombatives.com                  5000
tagmag.com                              5999
talkhard.com                           13000
talkinghomes.com                        4000
talksource.com                          4750
talladega.org                           8000
tallk.com                              11000
talyor.com                             14000
tamansafariindonesia.com                2600
tamanuoil.com                           5999
tamia.com                             144000
tamika.com                            120000
tamilfreesex.com                        8000
tamilkamakathaigal.com                  6000
tamilmoviedownload.com                  7000
tamilmoviesdownload.com                 8000
tamilnewmovies.com                      4000
tanroads.org                            3000



                               EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 75 of 87


tantebugil.com                          9000
tantetante.com                         15000
taoh.com                                9000
taperware.com                           3000
tapsi.com                              25000
targetcrm.com                           6000
targetmall.com                          7000
tasif.com                               3500
taunt.com                             170000
tavanir.org                             3000
taxresolutionservices.com              13000
taylormortgage.com                      9000
taylortechnology.com                    5000
tayp.com                               10000
tbags.com                              45000
tcard.com                             100000
tcproperty.com                         10000
teacherenglish.com                      5000
teachingmath.com                       50000
teachingnotes.com                      11000
teamaker.com                           10000
teambg.com                              2500
teambuildings.com                       9000
teamfire.com                            6000
technolagystudent.com                   4000
techonology.com                        10000
techsmartgroup.com                      6000
tecnomed.com                           10000
tedderboatramps.com                     3000
teenbee.com                             3000
tegostil.com                           11000
tehnicaavtv.com                         5000
telefenoticias.com                     10000
teleliban.com                           4000
telelista.com                           7000
telenorwap.com                          3000
telenovelascompletas.com                2500
tellnet.com                             3000
telugumovie.net                         6000
telugus.com                             8000
telugusongsdownload.com                 8000
teluguvideosongs.com                   15000
teluguwallpapers.com                    6000



                               EXHIBIT A
             Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 76 of 87


tenley.com                               10000
tentcitybuffalo.com                       2500
tenthumbs.com                             5000
tepito.com                               35000
terian.com                                9000
terier.com                                7000
termesirmione.com                        18000
testswarm.com                             3000
teweter.com                               8000
texanscredit.com                         13000
texaschildrenpediatrics.org               6000
texaslandcompany.com                     17000
texaslifeinsurance.com                   20000
texastolltag.com                          3000
texastoybox.com                           5000
textone.com                               3000
teyzem.com                               41000
tg5.net                                   6000
tgeek.com                                 2000
tgp.com                                 125000
tgpfriendly.com                           5000
thaichili.com                             7000
thailandshop.com                          3500
thaipalmseeds.com                         2000
thata.com                                 3000
theauctiongallery.com                     2395
thebielsite.com                          15000
theblogger.com                           38000
thebritishinvasion.com                   11000
thebutchercompany.com                     7000
theclassifiedfiles.com                    5000
thecreativezone.com                       6000
thecycle.com                              9000
theenvoy.com                              9000
thefameawards.com                         5000
thefivesenses.com                         5000
thefreedicitionary.com                    2000
thegoodfight.com                         27000
thegoodfootstore.com                      4000
thehockshop.com                           7000
theknobshop.com                           5000
themoneymaster.com                        6000
theopalhotel.com                          4000



                                 EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 77 of 87


theotherparent.com                      6000
theotherside.org                        4000
thepapermarket.com                      7000
theperfectwebsite.com                   9000
theprintmaster.com                      4000
therapychannel.com                      3500
thesafetystandard.com                   3800
thesmartsave.com                        8000
thestampman.com                         5000
thestreetkid.com                       13000
thestruggle.com                        41000
thesuarus.com                           3000
thetartan.com                           5000
thetuscaloosanews.com                   4000
thevip.com                             34000
thewheelsmith.com                       2000
thinkbigger.org                         3000
thinspo.com                            20000
thismyhood.com                          9000
thisporn.com                            4900
thod.com                               31000
threesixtydining.com                    3000
thyriod.com                             9000
thyroiddietrevolution.com               5000
ti-ex.com                               3000
tiaro.com                               9600
tiedyeshirts.com                        8000
tiffanyartglass.com                     5000
tigoguatemala.com                      10000
tigohn.com                              4000
tijana.com                              7000
tika.net                               14000
timeforcoffee.com                       8500
timelesstimbers.com                     7000
tiny4u.com                              5000
tinyu.com                               9000
tiping.com                             23000
tipplo.com                              4000
tiresintooil.com                        2000
tissi.com                              55000
titen.com                              15000
titillation.com                        16000
tiwer.com                               3200



                               EXHIBIT A
            Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 78 of 87


tixmix.com                               5000
tniad.com                                7000
tntcarport.com                           2600
toastman.com                            16000
tobaccowraps.com                         5000
todaydesignhouse.com                     2000
toddsbeer.org                            3000
todocel.com                              4000
todoporno.com                           13000
toma.co                                  7000
tonibratton.com                          9000
tononline.com                            6000
tooboo.com                              23000
toolguys.com                             9250
toolls.com                               3500
top10list.com                           14999
topanga.com                             48000
toppharmacy.com                          6000
topplastic.com                           7000
toppo.com                               45000
toptravel.com                            8000
torrent2.com                             6000
tottenville.com                         11000
toursmart.com                            5000
toybuzz.com                              9000
tpop.com                                31000
trabajopr.com                            8000
tracefm.com                              7000
tracpone.com                             5000
tradesources.com                        23000
tradgard.com                             9000
trainwithapro.com                        3000
trakfone.com                             6000
transferfootball.com                     5700
transferring.com                       130000
transpiration.com                      110000
transporteszuleta.com                   27000
transxtc.com                             3000
traphouse.com                           77000
trasnet.com                              9000
travelch.com                             7000
traveldo.com                             7000
traveltix.com                            6000



                                EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 79 of 87


travelventuresinternational.com         9000
travvel.com                             7000
treadme.com                             7000
treehousesforsale.com                   5000
trendideas.com                          6000
tribalartifacts.com                     6299
tribefootball.com                       4000
tribunjabar.com                         7600
trill.com                              80000
trimmd.com                             13000
truesleep.com                           9000
truevista.com                           8000
truffletravel.com                       3000
trupulse.com                           13000
trustedsearchresults.com                7000
ttjt.com                                5000
ttsolar.com                            10000
ttsport.com                             8000
tubemale.com                           22000
tubemama.com                            6000
tubemovie.com                          18000
tubporn.com                             6120
tuftedheadboards.com                   12000
tuhaf.com                              12000
tuky.com                               56000
tullycross.com                          4000
tulsaoklahoma.org                       4000
tumaquina.com                           4750
turbinicarpus.com                       5000
turista.net                            22000
turkija.com                            12000
tvcode.com                              5000
tvic.com                                8000
tvsexe.tv                               6000
tvshqip.com                             8000
tw77.com                                4000
tweetertv.com                           3000
twporn.com                              3000
txhomes.com                            36000
tygertyger.com                          9000
tylerwilliams.com                       8000
typinggame.net                         17000
tyrereview.com                          2000



                                  EXHIBIT A
          Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 80 of 87


tzky.com                              28000
u46.org                                4000
ubox.net                               7000
ucmi.org                               6000
uframeit.com                           6000
uiqo.com                              16000
ukala.com                             15000
ukdance.com                            6000
ukelele.org                            8800
ukiran.com                            10000
ultimatecheesecake.com                 3000
ultimatetrainer.com                    5000
ultrafeed.com                          8000
ultratouch.com                        35000
unal.biz                               3000
unblockedwebsites.com                  4000
unblockme.com                        314000
uncensoredhentai.com                  10000
unclaimedlifeinsurance.com             4000
unclamedcash.com                       3000
undergrounddocumentaries.com          11000
ungusto.com                            3000
unionbankindia.com                     2000
unionsaving.com                        8250
unipride.com                           7265
uniqueengagementrings.com             14000
unitedcasino.com                       2000
unitednationjobs.com                   6000
unitedtow.com                          4000
unitedtowing.com                      16000
UnitedWeaversOfAmerica.com             5000
unitysand.com                         15000
universallenders.com                   2000
universitiesinsouthafrica.com          7000
universityscandal.com                  6000
unshavenamateurs.com                   4000
upsadaisy.com                          4000
usadisc.com                            3000
usaprofiles.com                        6000
usaproxy.com                          20000
usaxxx.com                             5000
usedcarscoloradosprings.com            4000
usemywife.com                          9000



                                EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 81 of 87


usgv.com                               13000
usice.com                               6000
usivending.com                          3000
uspharmacy.com                         19000
uspills.com                            10000
utahsnow.com                            9000
utahsoccer.com                          5000
utilitool.com                           5000
vadu.com                               21000
valey.com                              10000
valorebook.com                          2000
vanamerican.com                         6000
vanda.net                               5500
vargina.com                            10000
vaticam.com                             7000
vciclassified.com                       2000
vcm.net                                39000
vedio.org                              12000
veedeo.com                              7000
veganmart.com                           3000
veganmontreal.com                       2000
vegasstrippers.com                     26000
vehiclegraphics.com                    20000
velammal.com                           10000
venicedream.com                         3000
verifyemail.org                        10000
verpornogratis.com                      4500
veryfastsearch.com                      5000
vessel.net                             24000
vhstapes.com                            5000
viasat1.com                             7499
victoriox.com                          11000
videobokep.com                         40000
videobugil.com                         12000
videopornosex.com                       7000
videopornoxxx.com                       9000
videoprivate.com                        3498
videos3x.com                            9000
videosxs.com                            6000
vidioclips.com                         10000
vidosxxx.com                            7000
viedeos.com                             9000
vietfun.net                            16000



                               EXHIBIT A
            Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 82 of 87


villa4you.com                            4900
villas-bali.com                          3000
villege.com                              5000
vinoalvino.com                           4300
VintageLove.com                         15000
vintageprints.com                      110000
vintagevault.com                        12000
violetlight.com                          5000
vipfootball.com                          5000
viphawaii.com                            5250
vipslot.com                             40000
virgins.net                             82000
virginsphotos.com                        8000
virology.com                           200000
virontupakka.com                         6000
virtualinet.com                          3000
virtualpiano.org                        10000
virtualsexdoll.com                      16000
virtualtoys.net                          3000
visa.org                               150000
visaprocess.com                         14000
visarev.com                              3600
visionengineer.com                       3000
visitnyc.org                             7000
vitamins.us                             14000
viva.net                               180000
vivicon.com                              4000
vivifernandes.com                       11000
vnc.org                                 99000
voltstats.com                           10000
volunteerservices.org                    6500
voteforme.org                           20000
voulezvous.com                           5000
voxamp.com                               6000
vrltravels.com                           4000
vrmedia.com                              6000
vsni.net                                 3000
vuclub.com                               4000
vulnerable.com                         170000
vvcr.com                                11000
w12.com                                 30000
wacomm.com                               7000
waecresult.org                           3000



                                EXHIBIT A
          Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 83 of 87


wafr.com                               7000
wallboards.com                        40000
wallpapar.com                          8000
wallpop.com                            7500
wanderer.net                           7000
waporn.com                             6000
warphead.com                           3000
washingtontime.com                    11000
watch.us                              18000
watchingmovie.com                     10000
watchitlive.com                       13000
watchspot.com                          7000
watersecrets.com                       6000
watersoftner.com                      53000
waterviewparkapts.com                  4000
wavepro.com                           11000
wavetaxi.com                           3000
waxheater.com                          8000
wbchse.com                             6000
wcav.com                              19000
weandamerica.com                       3000
weather5.com                           6000
web300.com                             6800
webbroswer.com                         5000
webcam-plus.com                        3000
webcam2.com                            3300
webexam.org                           24000
weboverdrive.com                       3500
websplash.com                          6000
webucation.com                        32000
weddingway.com                         4000
weddo.com                              6000
wedogs.com                             3000
weedn.com                             11000
wemakeiteasier.com                    13000
went.com                              95000
wereismyrefund.com                     9000
westbengaltourism.com                 13000
westwindrealty.com                    10000
whatishumanresources.com               4000
whatismyhomeworth.com                 20000
wheals.com                            50000
wheelsportcenter.com                   4000



                              EXHIBIT A
          Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 84 of 87


whip.cn                                4000
whistlermassage.com                    7000
whoblockedme.com                       7000
wholesalewoodproducts.com              5000
wholesaleyankeecandle.com              4000
whoresgalore.com                       5000
wideloads.com                          7000
wifly.com                             30000
wigs.us                               30000
wildclay.com                           6000
wildernesssurvival.com                39000
wildfirepacific.com                    5000
wind-river.com                         4000
windair.com                            5000
windowdoctor.org                       6000
windycitypermits.com                   3000
winpad.com                             9000
winvista.com                           7000
wirelessmouse.com                     39000
wisconsinguard.com                     4000
withoutbra.com                        11000
wizechoice.biz                         2600
wkpb.com                               7000
wlo.org                               27000
wmate.com                              5000
woldmart.com                           2750
wolphin.com                            5000
womenwithhorses.com                    6000
wonderfields.com                       5000
woodforestbanking.com                  5000
woork.com                             60000
woozo.com                              4000
wordchat.com                           3000
wordle.com                            21000
workingboys.net                        5000
worldbusinessdirectory.com             7000
worlddoor.com                          9000
worlddownload.com                     17000
worldofjewels.com                      3000
worldtradefair.com                     7000
worldwiderecruiters.com                3000
wott.com                              50000
wovenlabel.com                        87000



                              EXHIBIT A
         Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 85 of 87


wphs.org                              7000
wrestling.org                       102000
wrightsartamerica.com                 4000
wrip.com                             35000
write-an-essay.com                    4000
wrongtime.com                         6500
wtach.com                             6000
wulfgar.com                           9000
wwwebizel.com                         3000
wwwesi.com                           10000
wwwfinancial.com                      8000
wwwfotocasa.com                       3000
wwwgam.com                            9000
wwwhomeforsale.com                   10000
wwwinfoempleo.com                    13000
wwwjasmin.com                         8000
wwwkproxy.com                         4000
wwwnokri.com                          8000
wwwnoticias.com                       9000
wwwpaulayoungwigs.com                 2000
wwwpicknpull.com                      3000
wwwrayaner.com                        2000
wwwrehab.com                          3900
wwwrespironics.com                    8000
wwwsparkletts.com                     3000
wwwtaca.com                           8000
wwwtamilnews.com                      9000
wwwunique.com                        10000
wwwxn.com                            20000
wwwzee.com                            9000
x-video.net                           3000
x18pass.com                           3000
x2z.com                              22000
xaviers.com                          25000
xbaise.com                           11000
xbike.com                            67000
xblitz.com                            7000
xdadeveloper.com                     12000
xentai.com                           12000
xepl.com                             22000
xflirter.com                          3000
xgayvideos.com                        5000
xlgirls2.com                          3000



                             EXHIBIT A
          Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 86 of 87


xltv.com                              57000
xmxi.com                              16000
xnxxvideo.com                          3000
xoffenders.org                         3000
xplayer.com                           48000
xpressscript.com                       5000
xpsa.org                               8000
xseks.com                              4000
xute.com                              10000
xvideosporno.com                       7000
xxbb.com                              15000
xxshemale.com                          7000
xxxafrican.com                         6000
xxxbigass.com                          9000
xxxhindi.com                           7000
xxxns.com                              8000
xxxvedeos.com                          9000
yanyfashion.com                        3000
yashada.com                            5000
yatchrental.com                       10000
yaxis.com                             40000
ycams.com                             15000
yeahdude.com                           7000
yellow500.com                          7000
yeniakit.com                           5500
yiwumarket.com                        30000
yogurt.com                           900000
yoksay.com                             7000
yolcu.net                              6000
yoos.org                               6000
yorubafilms.com                        3000
youblack.com                           3750
youcube.com                           30000
young18.com                            7000
youngamericainsurance.com              4000
yourcontacts.com                      25000
yourfaves.net                          2000
yourmen.com                            5000
yourspyphone.com                       4000
youthactivator.com                     9000
youtype.com                            6000
ys4.net                                3000
ytp.co                                 6300



                              EXHIBIT A
           Case 8:19-bk-08638-CPM   Doc 430-1   Filed 09/03/20   Page 87 of 87


yuhup.com                               3000
zaataritravel.com                       3000
zambiaairways.com                      12000
zavet.com                               8610
zeal.tv                                 6000
zeeby.com                               8000
zerhs.com                              12000
zevce.com                               6000
zexx.com                                6000
zeyt.com                                7000
zilent.com                             15000
zoec.com                               15000
zoffers.com                            10000
zoofiliagay.com                         8000
zoosex.com                             31000
zorona.com                             16000
zuarifurniture.com                     10000
zulie.com                              35000
zuris.com                              44000




                               EXHIBIT A
